                                                                                         Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                                      Desc: Main
                                                                                                                   Document Page 1 of 52

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        VICTOR MANUEL TORRES-SERRANO                                                                                        Check if this is:
                                                                                                                                                                                                                            An amended filing
                                                                                    Debtor 2
                                                                                    (Spouse, if filing)                                                                                                                 Chapter you are filing under:
                                                                                                                                                                                                                            Chapter 7
                                                                                    United States Bankruptcy Court for the District of Puerto Rico                                                                          Chapter 11
                                                                                                                                                                                                                            Chapter 12
                                                                                    Case number                                                                                                                             Chapter 13
                                                                                    (If known)



                                                                               Official Form 101
                                                                               Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                         12/17


                                                                               The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together--called a
                                                                               joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a
                                                                               car," the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1
                                                                               and Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2.
                                                                               The same person must be Debtor 1 in all of the forms.

                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
                                                                               number (if known). Answer every question.


                                                                                Part 1:              Identify Yourself

                                                                                                                         About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):

                                                                               1.    Your full name                      VICTOR                                                            N/A
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                         First name                                                        First name
                                                                                     Write the name that is on your      MANUEL
                                                                                     government-issued picture           Middle name                                                       Middle name
                                                                                     identification (for example,        TORRES-SERRANO
                                                                                     your driver’s license or
                                                                                                                         Last name                                                         Last name
                                                                                     passport).

                                                                                     Bring your picture                  Suffix (Sr., Jr., II, III)                                        Suffix (Sr., Jr., II, III)
                                                                                     identification to your meeting
                                                                                     with the trustee.



                                                                               2.    All other names you have VICTOR                                                                       N/A
                                                                                     used in the last 8 years. First name                                                                  First name
                                                                                                               MANUEL
                                                                                     Include your married or             Middle name                                                       Middle name
                                                                                     maiden names.                       TORRES
                                                                                                                         Last name                                                         Last name

                                                                                                                         Suffix (Sr., Jr., II, III)                                        Suffix (Sr., Jr., II, III)

                                                                                                                         VICTOR M. TORRES SERRANO                                          N/A
                                                                                                                         First name                                                        First name

                                                                                                                         Middle name                                                       Middle name

                                                                                                                         Last name                                                         Last name

                                                                                                                         Suffix (Sr., Jr., II, III)                                        Suffix (Sr., Jr., II, III)




                                                                               Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                                   Page 1
                                                                                       Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                     Desc: Main
                                                                               Debtor 1 VICTOR MANUEL TORRES-SERRANO Document Page 2 of 52                                                                               Case number:



                                                                                                                VICTOR
                                                                                                                First name                                                        First name
                                                                                                                M.
                                                                                                                Middle name                                                       Middle name
                                                                                                                TORRES
                                                                                                                Last name                                                         Last name

                                                                                                                Suffix (Sr., Jr., II, III)                                        Suffix (Sr., Jr., II, III)

                                                                                                                VICTOR
                                                                                                                First name                                                        First name
                                                                                                                TORRES
                                                                                                                Middle name                                                       Middle name
                                                                                                                SERRANO
                                                                                                                Last name                                                         Last name

                                                                                                                Suffix (Sr., Jr., II, III)                                        Suffix (Sr., Jr., II, III)




                                                                               3.   Only the last 4 digits of   XXX-XX-1687                                                       N/A
                                                                                    your Social Security
                                                                                    number or federal
                                                                                    Individual Taxpayer
                                                                                    Identification number
                                                                                    (ITIN)



                                                                               4.   Any business names and        I have not used any business names or EINs                            I have not used any business names or EINs
                                                                                    Employer Identification
                                                                                    Numbers (EIN) you have N/A                                                                    N/A
                                                                                    used in the last 8 years. Business name                                                       Business name
                                                                                                              N/A                                                                 N/A
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                    Include trade names and     Business name                                                     Business name
                                                                                    doing business as names.

                                                                                                                N/A                                                               N/A
                                                                                                                EIN                                                               EIN

                                                                                                                N/A                                                               N/A
                                                                                                                EIN                                                               EIN




                                                                               5.   Where you live                                                                                If Debtor 2 lives at a different address:

                                                                                                                CARR 156 R 784 K 4.8 BO CAÑABONCITO                               N/A
                                                                                                                Number       Street                                               EIN



                                                                                                                Caguas PR 00725
                                                                                                                City, State, Zip Code
                                                                                                                Caguas
                                                                                                                County

                                                                                                                If your mailing address is different from the one
                                                                                                                above, fill it in here. Note that the court will send
                                                                                                                any notices to you at this mailing address.

                                                                                                                PO BOX 7084
                                                                                                                Number       Street



                                                                                                                Caguas PR 00726-7084
                                                                                                                City, State, Zip Code




                                                                               Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                        Page 2
                                                                                       Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                    Desc: Main
                                                                               Debtor 1 VICTOR MANUEL TORRES-SERRANO Document Page 3 of 52                                                                              Case number:




                                                                               6.   Why you are choosing           Check one:                                                   Check one:
                                                                                    this district to file for
                                                                                    bankruptcy                          Over the last 180 days before filing this                    Over the last 180 days before filing this
                                                                                                                        petition, I have lived in this district longer               petition, I have lived in this district longer
                                                                                                                        than in any other district.                                  than in any other district.

                                                                                                                        I have another reason. Explain. (See 28                      I have another reason. Explain. (See 28
                                                                                                                        U.S.C. § 1408.)                                              U.S.C. § 1408.)

                                                                                                                        N/A                                                          N/A


                                                                                Part 2:        Tell the Court About Your Bankruptcy Case

                                                                               7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for
                                                                                    Bankruptcy Code you are Bankruptcy (Form B2010)). Also, go to the top of page 1 and check the appropriate box.
                                                                                    choosing to file under
                                                                                                                Chapter 7

                                                                                                                        Chapter 11

                                                                                                                        Chapter 12

                                                                                                                        Chapter 13



                                                                               8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                                                                                                        local court for more details about how you may pay. Typically, if you are paying the fee
                                                                                                                        yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                                                                                        submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                                                                                                        a pre-printed address.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                        I need to pay the fee in installments. If you choose this option, sign and attach the Application
                                                                                                                        for Individuals to Pay Your Filing Fee in Installments (Official Form 103A).

                                                                                                                        I request that my fee be waived (You may request this option only if you are filing for Chapter
                                                                                                                        7. By law, a judge may, but is not required to, waive your fee, and may do so only if your income
                                                                                                                        is less than 150% of the official poverty line that applies to your family size and you are unable
                                                                                                                        to pay the fee in installments). If you choose this option, you must fill out the Application to
                                                                                                                        Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



                                                                               9.   Have you filed for                  No
                                                                                    bankruptcy within the
                                                                                    last 8 years?                       Yes       District   N/A                         When                       Case number
                                                                                                                                                                                 MM/DD/YYYY

                                                                                                                                  District   N/A                         When                       Case number
                                                                                                                                                                                 MM/DD/YYYY

                                                                                                                                  District   N/A                         When                       Case number
                                                                                                                                                                                 MM/DD/YYYY




                                                                               10. Are any bankruptcy                   No
                                                                                   cases pending or being
                                                                                   filed by a spouse who is             Yes       Debtor     N/A                                                    Relationship
                                                                                   not filing this case with
                                                                                   you, or by a business                          District                               When                       Case number
                                                                                   partner, or by an                                                                             MM/DD/YYYY
                                                                                   affiliate?




                                                                               Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                          Page 3
                                                                                       Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                     Desc: Main
                                                                               Debtor 1 VICTOR MANUEL TORRES-SERRANO Document Page 4 of 52                                                                               Case number:



                                                                                                                                    Debtor     N/A                                                   Relationship

                                                                                                                                    District                              When                       Case number
                                                                                                                                                                                   MM/DD/YYYY




                                                                               11. Do you rent your                      No. Go to line 12.
                                                                                   residence?                            Yes. Has your landlord obtained an eviction judgment against you?

                                                                                                                                    No. Go to line 12.
                                                                                                                                    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                                                                                                    part of this bankruptcy petition.


                                                                                Part 3:         Report About Any Businesses You Own as a Sole Proprietor



                                                                               12. Are you a sole proprietor             No.    Go to Part 4.
                                                                                   of any full- or part-time
                                                                                   business?

                                                                                    A sole proprietorship is a
                                                                                    business you operate as an
                                                                                    individual, and is not a
                                                                                    separate legal entity such as
                                                                                    a corporation, partnership, or
                                                                                    LLC.


                                                                                Part 4:         Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

                                                                               14. Do you own or have any                No.
                                                                                   property that poses or
                                                                                   is alleged to pose a                  Yes.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                   threat of imminent and
                                                                                   identifiable hazard to
                                                                                   public health or
                                                                                   safety? Or do you own
                                                                                   any property that needs
                                                                                   immediate attention?

                                                                                    For example, do you own
                                                                                    perishable goods, or
                                                                                    livestock that must be fed,
                                                                                    or a building that needs
                                                                                    urgent repairs?


                                                                                Part 5:         Explain Your Efforts to Receive a Briefing About Credit Counseling

                                                                                                                     About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):




                                                                               Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                        Page 4
                                                                                       Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                      Desc: Main
                                                                               Debtor 1 VICTOR MANUEL TORRES-SERRANO Document Page 5 of 52                                                                                 Case number:



                                                                               15. Tell the court whether             You must check one:                                         You must check one:
                                                                                   you have received
                                                                                   briefing about credit                  I received a briefing from an approved                       I received a briefing from an approved
                                                                                                                          credit counseling agency within the 180                      credit counseling agency within the 180
                                                                                   counseling.                            days before I filed this bankruptcy                          days before I filed this bankruptcy petition,
                                                                                                                          petition, and I received a certificate of                    and I received a certificate of completion.
                                                                                    The law requires that you
                                                                                                                          completion.
                                                                                    receive a briefing about credit
                                                                                                                                                                                       Attach a copy of the certificate and the
                                                                                    counseling before you file for
                                                                                                                          Attach a copy of the certificate and the                     payment plan, if any, that you developed with
                                                                                    bankruptcy. You must
                                                                                                                          payment plan, if any, that you developed with                the agency.
                                                                                    truthfully check one of the
                                                                                                                          the agency.
                                                                                    following choices. If you
                                                                                                                                                                                       I received a briefing from an approved
                                                                                    cannot do so, you are not
                                                                                                                          I received a briefing from an approved                       credit counseling agency within the 180
                                                                                    eligible to file.
                                                                                                                          credit counseling agency within the 180                      days before I filed this bankruptcy petition,
                                                                                                                          days before I filed this bankruptcy petition,                but I do not have a certificate of completion.
                                                                                    If you file anyway, the court
                                                                                                                          but I do not have a certificate of
                                                                                    can dismiss your case, you will
                                                                                                                          completion.                                                  Within 14 days after you file this bankruptcy
                                                                                    lose whatever filing fee you
                                                                                                                                                                                       petition, you MUST file a copy of the
                                                                                    paid, and your creditors can
                                                                                                                          Within 14 days after you file this bankruptcy                certificate and payment plan, if any.
                                                                                    begin collection activities
                                                                                                                          petition, you MUST file a copy of the
                                                                                    again.
                                                                                                                          certificate and payment plan, if any.

                                                                                                                          I certify that I asked for credit                            I certify that I asked for credit
                                                                                                                          counseling services from an approved                         counseling services from an approved
                                                                                                                          agency, but was unable to obtain those                       agency, but was unable to obtain those
                                                                                                                          services during the 7 days after I made my                   services during the 7 days after I made my
                                                                                                                          request, and exigent circumstances merit                     request, and exigent circumstances merit a
                                                                                                                          a 30-day temporary waiver of the                             30-day temporary waiver of the
                                                                                                                          requirement.                                                 requirement.

                                                                                                                          To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
                                                                                                                          requirement, attach a separate sheet                         requirement, attach a separate sheet
                                                                                                                          explaining what efforts you made to obtain the               explaining what efforts you made to obtain the
                                                                                                                          briefing, why you were unable to obtain it                   briefing, why you were unable to obtain it
                                                                                                                          before you filed for bankruptcy, and what                    before you filed for bankruptcy, and what
                                                                                                                          exigent circumstances required you to file this              exigent circumstances required you to file this
                                                                                                                          case.                                                        case.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                          Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                                                                                                                          dissatisfied with your reasons for not                       dissatisfied with your reasons for not receiving
                                                                                                                          receiving a briefing before you filed for                    a briefing before you filed for bankruptcy. If
                                                                                                                          bankruptcy. If the court is satisfied with your              the court is satisfied with your reasons, you
                                                                                                                          reasons, you must still receive a briefing                   must still receive a briefing within 30 days
                                                                                                                          within 30 days after you file. You must file a               after you file. You must file a certificate
                                                                                                                          certificate from the approved agency, along                  from the approved agency, along with a copy
                                                                                                                          with a copy of the payment plan you                          of the payment plan you developed, if any. If
                                                                                                                          developed, if any. If you do not do so, your                 you do not do so, your case may be dismissed.
                                                                                                                          case may be dismissed.
                                                                                                                                                                                       Any extension of the 30-day deadline is
                                                                                                                          Any extension of the 30-day deadline is                      granted only for cause and is limited to a
                                                                                                                          granted only for cause and is limited to a                   maximum of 15 days.
                                                                                                                          maximum of 15 days.




                                                                               Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                            Page 5
                                                                                       Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                   Desc: Main
                                                                               Debtor 1 VICTOR MANUEL TORRES-SERRANO Document Page 6 of 52                                                                               Case number:



                                                                                                               About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
                                                                                                                      I am not required to receive a briefing                      I am not required to receive a briefing
                                                                                                                      about credit counseling because of:                          about credit counseling because of:

                                                                                                                           Incapacity.     I have a mental illness                      Incapacity.      I have a mental illness or
                                                                                                                                           or a mental deficiency                                        a mental deficiency that
                                                                                                                                           that makes me incapable                                       makes me incapable of
                                                                                                                                           of realizing or making                                        realizing or making
                                                                                                                                           rational decisions about                                      rational decisions about
                                                                                                                                           finances.                                                     finances.

                                                                                                                           Disability.     My physical disability                       Disability.      My physical disability
                                                                                                                                           causes me to be unable to                                     causes me to be unable to
                                                                                                                                           participate in a briefing                                     participate in a briefing
                                                                                                                                           in person, by phone, or                                       in person, by phone, or
                                                                                                                                           through the internet, even                                    through the internet, even
                                                                                                                                           after I reasonably tried to                                   after I reasonably tried to
                                                                                                                                           do so.                                                        do so.

                                                                                                                           Active duty.    I am currently on active                     Active duty.     I am currently on active
                                                                                                                                           military duty in a                                            military duty in a military
                                                                                                                                           military combat zone.                                         combat zone.

                                                                                                                      If you believe you are not required to receive a             If you believe you are not required to receive a
                                                                                                                      briefing about credit counseling, you must file              briefing about credit counseling, you must file
                                                                                                                      a motion for waiver of credit counseling with                a motion for waiver of credit counseling with
                                                                                                                      the court.                                                   the court.


                                                                                Part 6:        Answer These Questions for Reporting Purposes

                                                                               16. What kind of debts do       16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as
                                                                                   you have?                           "incurred by an individual primarily for a personal, family, or household purpose."

                                                                                                                             No. Go to line 16b.
                                                                                                                             Yes. Go to line 17.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                               16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                                                                                       money for a business or investment or through the operation of the business or investment.

                                                                                                                             No. Go to line 16c.
                                                                                                                             Yes. Go to line 17.

                                                                                                               16c.    State the type of debts you owe that are not consumer debts or business debts: N/A



                                                                               17. Are you filing under               No. I am not filing under Chapter 7. Go to line 18.
                                                                                   Chapter 7?
                                                                                                                      Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
                                                                                                                           administrative expenses are paid that funds will be available to distribute to unsecured creditors?
                                                                                    Do you estimate that
                                                                                    after any exempt                            No.
                                                                                    property is excluded and
                                                                                    administrative expenses                     Yes.
                                                                                    are paid that funds will
                                                                                    be available for
                                                                                    distribution to
                                                                                    unsecured creditors?



                                                                               18. How many creditors do              1-49                                   1,000 - 5,000                            25,001 - 50,000
                                                                                   you estimate that you              50-99                                  5,001 - 10,000                           50,001 - 100,000
                                                                                   owe?                               100-199                                10,001 - 25,000                          More than 100,000
                                                                                                                      200-999




                                                                               Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                              Page 6
                                                                                       Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                         Desc: Main
                                                                               Debtor 1 VICTOR MANUEL TORRES-SERRANO Document Page 7 of 52                                                                                    Case number:




                                                                               19. How much do you                        $0 to $50,000                            $1,000,001 to $10 million              $500,000,001 to $1 billion
                                                                                   estimate your assets to                $50,001 to $100,000                      $10,000,001 to $50 million             $1,000,000,001 to $10 billion
                                                                                   be worth?                              $100,001 to $500,000                     $50,000,001, to $100 million           $10,000,000,001 to $50 billion
                                                                                                                          $500,001 to $1 million                   $100,000,001 to $500 million           More than $50 billion



                                                                               20. How much do you                        $0 to $50,000                            $1,000,001 to $10 million              $500,000,001 to $1 billion
                                                                                   estimate your liabilities              $50,001 to $100,000                      $10,000,001 to $50 million             $1,000,000,001 to $10 billion
                                                                                   to be?                                 $100,001 to $500,000                     $50,000,001, to $100 million           $10,000,000,001 to $50 billion
                                                                                                                          $500,001 to $1 million                   $100,000,001 to $500 million           More than $50 billion


                                                                                Part 7:        Sign Below

                                                                               For you                               I have examined this petition, and I declare under penalty of perjury that the information provided is true and
                                                                                                                     correct.

                                                                                                                     If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or
                                                                                                                     13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                                                                                                     under Chapter 7.

                                                                                                                     If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill
                                                                                                                     out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                                                                                                     I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                                                                                                     I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                                                                                                     connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or
                                                                                                                     both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                                                     /s/ VICTOR MANUEL TORRES-SERRANO                                                          08/23/2019
                                                                                                                     Debtor 1                                                                                  MM/DD/YYYY
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               For your attorney, if you             I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
                                                                               are represented by one                eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
                                                                                                                     available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                                                               Note that BkAssist is licensed for    the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
                                                                               use only by attorneys. If you are     knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
                                                                               not represented by an attorney, you
                                                                               may not file this petition.

                                                                                                                     /s/ Carlos Alberto Ruiz                                                                   08/23/2019
                                                                                                                     Attorney for Debtor(s)                                                                    MM/DD/YYYY



                                                                                                                     Carlos Alberto Ruiz
                                                                                                                     Printed name
                                                                                                                     LCDO. CARLOS ALBERTO RUIZ, CSP
                                                                                                                     Firm name
                                                                                                                     PO Box 1298
                                                                                                                     Number Street



                                                                                                                     Caguas PR 00726
                                                                                                                     City, State, ZIP Code

                                                                                                                     787-286-9775                                                carlosalbertoruizquiebras@gmail.com
                                                                                                                     Contact phone                                               Email address
                                                                                                                     210009
                                                                                                                     Bar number




                                                                               Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                          Page 7
                                                                                         Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                                                             Desc: Main
                                                                                                                   Document Page 8 of 52

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        VICTOR MANUEL TORRES-SERRANO

                                                                                    Debtor 2
                                                                                    (Spouse, if filing)                                                                                                                                           Check if this is an amended
                                                                                                                                                                                                                                                  filing
                                                                                    United States Bankruptcy Court for the District of Puerto Rico

                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 106Sum
                                                                               Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                              12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
                                                                               your original forms, you must fill out a new Summary and check the box at the top of this page.


                                                                                Part 1:              Summarize Your Assets

                                                                                                                                                                                                                                                               Your assets
                                                                                                                                                                                                                                                               Value of what
                                                                                                                                                                                                                                                               you own

                                                                               1.    Schedule A/B: Property (Official Form 106A/B)
                                                                                     1a. Copy line 55, Total real estate, from Schedule A/B .........................................................................................                                     $0.00

                                                                                     1b. Copy line 62, Total personal property, from Schedule A/B ..............................................................................                                     $15,979.95

                                                                                     1c. Copy line 63, Total of all property on Schedule A/B.........................................................................................                                $15,979.95
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                Part 2:              Summarize Your Liabilities

                                                                                                                                                                                                                                                               Your liabilities
                                                                                                                                                                                                                                                               Amount you owe

                                                                               2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of
                                                                                     Schedule D.............................................................................................................................................................         $11,794.00

                                                                               3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ...........................                                                         $779.91

                                                                                     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.......................                                                        $13,307.58

                                                                                                                                                                                                                            Your total liabilities                   $25,881.49


                                                                                Part 3:              Summarize Your Income and Expenses

                                                                               4.    Schedule I: Your Income (Official Form 106I)
                                                                                     Copy your combined monthly income from line 12 of Schedule I ..........................................................................                                          $2,202.34

                                                                               5.    Schedule J: Your Expenses (Official Form 106J)
                                                                                     Copy your monthly expenses from line 22, Column A, of Schedule J. ..................................................................                                             $2,102.34




                                                                               Official Form 106Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                             Page 1
                                                                                        Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                                                          Desc: Main
                                                                               Debtor 1  VICTOR MANUEL TORRES-SERRANO Document Page 9 of 52                                                                                                                     Case number:




                                                                                Part 4:            Answer These Questions for Administrative and Statistical Records

                                                                               6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?
                                                                                        No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other
                                                                                        schedules.
                                                                                        Yes

                                                                               7.   What kind of debt do you have?
                                                                                       Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
                                                                                       family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9 for statistical purposes. 28 U.S.C. § 159.
                                                                                       Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and
                                                                                       submit this form to the court with your other schedules.

                                                                               8.   From the Statement of Your Current Monthly Income (Official Form 122A-1, 122B, or 122C-1):
                                                                                    Copy your total current monthly income from line 11.............................................................................................                              $2,609.75

                                                                               9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:..................................

                                                                               From Part 4 on Schedule E/F, copy the following:                                                                                                                            Total claim

                                                                                    9a. Domestic support obligations (Copy line 6a.)...................................................................................................                             $554.91

                                                                                    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)........................................................                                               $225.00

                                                                                    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) ..............................................                                                   $0.00

                                                                                    9d. Student loans. (Copy line 6f.)...........................................................................................................................                 $1,430.00

                                                                                    9e. Obligations arising out of a separation agreement or divorce that you did not report as priority claims.
                                                                                        (Copy line 6g.).................................................................................................................................................                 $0.00

                                                                                    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)............................................                                                   $0.00

                                                                                    9g. Total. Add lines 9a through 9f..........................................................................................................................                  $2,209.91
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 106Sum                              Summary of Your Assets and Liabilities and Certain Statistical Information                                                              Page 2
                                                                                         Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                    Desc: Main
                                                                                                                   Document Page 10 of 52

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        VICTOR MANUEL TORRES-SERRANO

                                                                                    Debtor 2
                                                                                    (Spouse, if filing)                                                                                                    Check if this is an amended
                                                                                                                                                                                                           filing
                                                                                    United States Bankruptcy Court for the District of Puerto Rico

                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 106A/B
                                                                               Schedule A/B: Property                                                                                                                        12/15


                                                                               In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in
                                                                               the category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are
                                                                               equally responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any
                                                                               additional pages, write your name and case number (if known). Answer every question.


                                                                                Part 1:              Describe Each Residence, Building, Land or Other Real Estate You Own or Have an Interest in

                                                                               1.    Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

                                                                                            No. Go to Part 2.
                                                                                            Yes. Where is the property?

                                                                               2.    Add the dollar value of the portion you own for all of your entries from Part 1, including any
                                                                                     entries for pages you have attached for Part 1. Write that number here. ...........................................
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                Part 2:              Describe Your Vehicles
                                                                               Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any
                                                                               vehicles you own that someone else drives. If you lease a vehicle, also report it onSchedule G: Executory Contracts and Unexpired
                                                                               Leases.


                                                                               3.    Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

                                                                                            No.
                                                                                            Yes.
                                                                                     3.1 Make:            NISSAN                     Who has an interest in the property? Check      Do not deduct secured claims or exemptions.
                                                                                                                                     one                                             Put the amount of any secured claims on
                                                                                            Model:        VERSA S                          Debtor 1 only                             Schedule D: Creditors Who Have Claims
                                                                                                                                           Debtor 2 only                             Secured by Property.
                                                                                            Year:         2013                             Debtor 1 and Debtor 2 only
                                                                                                                                           At least one of the debtors and another                                Current value of
                                                                                                                                                                                        Current value of
                                                                                            Approximate mileage: 97851                                                                                            the portion you
                                                                                                                                                                                      the entire property?
                                                                                                                                           Check if this is community property                                         own?
                                                                                            Other information:                             (see instructions)
                                                                                                                                                                                                 $4,141.00                 $4,141.00


                                                                                     3.2 Make:            MAZDA                      Who has an interest in the property? Check      Do not deduct secured claims or exemptions.
                                                                                                                                     one                                             Put the amount of any secured claims on
                                                                                            Model:        6S                               Debtor 1 only                             Schedule D: Creditors Who Have Claims
                                                                                                                                           Debtor 2 only                             Secured by Property.
                                                                                            Year:         2004                             Debtor 1 and Debtor 2 only
                                                                                                                                           At least one of the debtors and another                                Current value of
                                                                                                                                                                                        Current value of
                                                                                            Approximate mileage: 145235                                                                                           the portion you
                                                                                                                                                                                      the entire property?
                                                                                                                                           Check if this is community property                                         own?
                                                                                            Other information: ; OWN BY DEBTOR             (see instructions)
                                                                                            BUT IN POSSESSION OF ANOTHER                                                                         $2,273.00                 $2,273.00




                                                                               Official Form 106A/B                                             Schedule A/B: Property                                                           Page 1
                                                                                       Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                                                             Desc: Main
                                                                               Debtor 1 VICTOR MANUEL TORRES-SERRANO Document Page 11 of 52                                                                                                                  Case number:



                                                                               4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
                                                                                    Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

                                                                                          No.
                                                                                          Yes.

                                                                               5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
                                                                                                                                                                                                                                                             $6,414.00
                                                                                    entries for pages you have attached for Part 2. Write that number here ............................................


                                                                                Part 3:            Describe Your Personal and Household Items
                                                                               Do you own or have any legal or equitable interest in any of the following items? (List the current value of the portion you own. Do not
                                                                               deduct secured claims or exemptions)



                                                                               6.   Household goods and furnishings
                                                                                    Examples: Major appliances, furniture, linens, china, kitchenware

                                                                                          No
                                                                                          Yes (STOVE $50.00; WASHING MACHINE $50.00; POTS $20.00; LIVING ROOM $100.00;
                                                                                             TOOLS $100.00; MICROWAVE $20.00; $340.00, D1) ..............................................................                                                        $340.00

                                                                               7.   Electronics
                                                                                    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                                                                                    collections; electronic devices including cell phones, cameras, media players, games

                                                                                          No
                                                                                          Yes (1 TV $100.00; GAME CONSOLE $80.00; 2 CELLPHONES $150.00 $330.00, D1) ................                                                                             $330.00

                                                                               8.   Collectibles of value
                                                                                    Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp,
                                                                                    coin, or baseball card collections; other collections, memorabilia, collectibles

                                                                                          No
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                          Yes ......................................................................................................................................................

                                                                               9.   Equipment for sports and hobbies
                                                                                    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                                                                                    and kayaks; carpentry tools; musical instruments

                                                                                          No
                                                                                          Yes ......................................................................................................................................................

                                                                               10. Firearms
                                                                                    Examples: Pistols, rifles, shotguns, ammunition, and related equipment

                                                                                          No
                                                                                          Yes ......................................................................................................................................................

                                                                               11. Clothes
                                                                                    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

                                                                                          No
                                                                                          Yes (WEARING CLOTHES $1,200.00, D1) ......................................................................................                                           $1,200.00

                                                                               12. Jewelry
                                                                                    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                                                                                    gold, silver

                                                                                          No
                                                                                          Yes (JEWELRY $70.00, D1) .............................................................................................................                                  $70.00

                                                                               13. Non-farm animals
                                                                                    Examples: Dogs, cats, birds, horses

                                                                                          No
                                                                                          Yes (DOG $1.00, D1) ........................................................................................................................                              $1.00

                                                                               14. Any other personal and household items you did not already list, including any health aids you
                                                                                   did not list



                                                                               Official Form 106A/B                                                                  Schedule A/B: Property                                                                         Page 2
                                                                                        Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                                                            Desc: Main
                                                                               Debtor 1  VICTOR MANUEL TORRES-SERRANO Document Page 12 of 52                                                                                                                 Case number:



                                                                                          No
                                                                                          Yes ......................................................................................................................................................

                                                                               15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
                                                                                                                                                                                                                                                             $1,941.00
                                                                                   attached for Part 3. Write that number here ...........................................................................................


                                                                                Part 4:            Describe Your Financial Assets
                                                                               Do you own or have any legal or equitable interest in any of the following? (List the current value of the portion you own. Do not deduct
                                                                               secured claims or exemptions)



                                                                               16. Cash
                                                                                    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
                                                                                    petition

                                                                                          No
                                                                                          Yes CASH ON HAND $10.00 (D1)......................................................................................................                                      $10.00

                                                                               17. Deposits of money
                                                                                    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage
                                                                                    houses, and other similar institutions. If you have multiple accounts with the same institution, list each.

                                                                                          No
                                                                                          Yes BPPR CHECKING ACCT #6289 $383.95 (D1) ...........................................................................                                                  $383.95

                                                                               18. Bonds, mutual funds, or publicly traded stocks
                                                                                    Examples: Bond funds, investment accounts with brokerage firms, money market accounts

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                $0.00

                                                                               19. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
                                                                                   including an interest in an LLC, partnership, and joint venture
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                          No
                                                                                          Yes ......................................................................................................................................................                $0.00

                                                                               20. Government and corporate bonds and other negotiable and non-negotiable instruments
                                                                                    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
                                                                                    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                $0.00

                                                                               21. Retirement or pension accounts
                                                                                    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing
                                                                                    plans

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                $0.00

                                                                               22. Security deposits and prepayments
                                                                                    Your share of all unused deposits you have made so that you may continue service or use from a company.
                                                                                    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
                                                                                    companies, or others

                                                                                          No
                                                                                          Yes PREPA $125.00 (D1) ...................................................................................................................                             $125.00

                                                                                                 BONDS $500.00 (D1)...................................................................................................................                           $500.00

                                                                               23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                $0.00

                                                                               24. Interests in an education IRA as defined in 26 U.S.C. § 530(b)(1) or under a qualified state tuition
                                                                                   plan as defined in 26 U.S.C. § 529(b)(1).




                                                                               Official Form 106A/B                                                                  Schedule A/B: Property                                                                         Page 3
                                                                                      Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                                                              Desc: Main
                                                                               Debtor 1VICTOR MANUEL TORRES-SERRANO Document Page 13 of 52                                                                                                                   Case number:



                                                                                          No
                                                                                          Yes ......................................................................................................................................................                $0.00

                                                                               25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights
                                                                                   or powers exercisable for your benefit

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                $0.00

                                                                               26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
                                                                                   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                $0.00

                                                                               27. Licenses, franchises, and other general intangibles
                                                                                   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                $0.00

                                                                               28. Tax refunds owed to you
                                                                                   Give specific information about them, including whether you already filed the returns and the tax years

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                $0.00

                                                                               29. Family support
                                                                                   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property
                                                                                   settlement

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                $0.00

                                                                               30. Other amounts someone owes you
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                   Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                   compensation, Social Security benefits; unpaid loans you made to someone else

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                $0.00

                                                                               31. Interests in insurance policies
                                                                                   Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s
                                                                                   insurance. Name the insurance company of each policy and the beneficiary, and list its value

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                $0.00

                                                                               32. Any interest in property that is due you from someone who has died
                                                                                   If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to
                                                                                   receive property because someone has died.

                                                                                          No
                                                                                          Yes (6 HEIRS) DEBTOR HAS A 16.66% INTEREST IN THE ESTATE OF MS. LOURDES
                                                                                              SERRANO MALDONADO (DEBOTR'S MOTHER). THE ESTATE OWNS A 3 BEDROOMS,
                                                                                              1 BATHROOM, SMALL UNFINISHED HOUSE LOCATED AT BRISAS LAS MARIAS,
                                                                                              ARIES STREET #129 VIEQUES, PR. THE VALUE IS ESTIMATED IN $50,000.00. $6,606.00
                                                                                              (D1)...............................................................................................................................................              $6,606.00

                                                                               33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for
                                                                                   payment
                                                                                   Examples: Accidents, employment disputes, insurance claims, or rights to sue

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                $0.00

                                                                               34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor
                                                                                   and rights to set off claims

                                                                                          No
                                                                                          Yes ......................................................................................................................................................                $0.00



                                                                               Official Form 106A/B                                                                  Schedule A/B: Property                                                                         Page 4
                                                                                         Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                                                            Desc: Main
                                                                               Debtor 1   VICTOR MANUEL TORRES-SERRANO Document Page 14 of 52                                                                                                                 Case number:



                                                                               35. Any financial assets you did not already list

                                                                                           No
                                                                                           Yes ......................................................................................................................................................                $0.00

                                                                               36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
                                                                                                                                                                                                                                                              $7,624.95
                                                                                   attached for Part 4. Write that number here ...........................................................................................


                                                                                Part 5:             Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

                                                                               37. Do you own or have any legal or equitable interest in any business-related property?
                                                                                       No. Go to part 6.
                                                                                       Yes. Go to line 38.


                                                                                Part 6:             Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                                                                                                    If you own or have an interest in farmland, list it in Part 1.

                                                                               46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related
                                                                                   property?
                                                                                       No. Go to part 7.
                                                                                       Yes. Go to line 47.


                                                                                Part 7:             Describe All Property You Own or Have an Interest in That You Did Not List Above

                                                                               53. Do you have other property of any kind you did not already list?
                                                                                     Examples: Season tickets, country club membership
                                                                                           No
                                                                                           Yes .....................................................................................................................................................                 $0.00

                                                                               54. Add the dollar value of all of your entries from Part 7, including any entries for pages you have
                                                                                   attached for Part 7. Write that number here ...........................................................................................
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                Part 8:             List the Totals of Each Part of this Form

                                                                               55. Part 1: Total real estate, line 2 .................................................................................................................

                                                                               56. Part 2: Total vehicles, line 5.............................................................................                                          $6,414.00

                                                                               57. Part 3: Total personal and household items, line 15 .....................................                                                            $1,941.00

                                                                               58. Part 4: Total financial assets, line 36 ..............................................................                                               $7,624.95

                                                                               59. Part 5: Total business-related property, line 45.............................................

                                                                               60. Part 6: Total farm- and fishing-related property, line 52 ...............................

                                                                               61. Part 7: Total other property not listed, line 54 ...............................................

                                                                               62. Total personal property. Add lines 56 through 61....................................................................................                                        $15,979.95

                                                                               63. Total of all property on Schedule A/B. Add line 55 + line 62 ..................................................................                                           $15,979.95




                                                                               Official Form 106A/B                                                                   Schedule A/B: Property                                                                         Page 5
                                                                                         Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                    Desc: Main
                                                                                                                   Document Page 15 of 52

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        VICTOR MANUEL TORRES-SERRANO

                                                                                    Debtor 2
                                                                                    (Spouse, if filing)                                                                                                   Check if this is an amended
                                                                                                                                                                                                          filing
                                                                                    United States Bankruptcy Court for the District of Puerto Rico

                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 106C
                                                                               Schedule C: The Property You Claim as Exempt                                                                                                   04/19


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
                                                                               the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
                                                                               needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name
                                                                               and case number (if known).

                                                                               For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
                                                                               specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
                                                                               any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
                                                                               funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
                                                                               exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
                                                                               to the applicable statutory amount.


                                                                                Part 1:              Identify the Property You Claim as Exempt

                                                                               1.     Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                            You are claiming PR state exemptions and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
                                                                                            You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

                                                                               2.     For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
                                                                                                                           Current value of the
                                                                                                                                                     Amount of the exemption you claim
                                                                                     Brief description of the property      portion you own
                                                                                    and line on Schedule A/B that lists                                                                         Specific laws that allow exemption
                                                                                                                                                          Check only one box for each
                                                                                               this property                Copy the value from
                                                                                                                                                                  exemption
                                                                                                                              Schedule A/B

                                                                                 2004 MAZDA 6S (Line 3)                                $2,273.00          $2,273.00                            11 U.S.C. § 522(d)(5)
                                                                                                                                                          100% of fair market value, up to
                                                                                                                                                          any applicable statutory limit

                                                                                 STOVE $50.00; WASHING MACHINE                           $340.00          $340.00                              11 U.S.C. § 522(d)(3)
                                                                                 $50.00; POTS $20.00; LIVING ROOM                                         100% of fair market value, up to
                                                                                 $100.00; TOOLS $100.00;                                                  any applicable statutory limit
                                                                                 MICROWAVE $20.00; (Line 6)

                                                                                 1 TV $100.00; GAME CONSOLE                              $330.00          $330.00                              11 U.S.C. § 522(d)(3)
                                                                                 $80.00; 2 CELLPHONES $150.00                                             100% of fair market value, up to
                                                                                 (Line 7)                                                                 any applicable statutory limit

                                                                                 WEARING CLOTHES (Line 11)                             $1,200.00          $1,200.00                            11 U.S.C. § 522(d)(3)
                                                                                                                                                          100% of fair market value, up to
                                                                                                                                                          any applicable statutory limit

                                                                                 JEWELRY (Line 12)                                        $70.00          $70.00                               11 U.S.C. § 522(d)(4)
                                                                                                                                                          100% of fair market value, up to
                                                                                                                                                          any applicable statutory limit

                                                                                 DOG (Line 13)                                             $1.00          $1.00                                11 U.S.C. § 522(d)(3)
                                                                                                                                                          100% of fair market value, up to
                                                                                                                                                          any applicable statutory limit




                                                                               Official Form 106C                                  Schedule C: The Property You Claim as Exempt                                                   Page 1
                                                                                         Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                     Desc: Main
                                                                               Debtor 1   VICTOR MANUEL TORRES-SERRANO Document Page 16 of 52                                                                             Case number:



                                                                                                                             Current value of the
                                                                                                                                                       Amount of the exemption you claim
                                                                                     Brief description of the property        portion you own
                                                                                    and line on Schedule A/B that lists                                                                           Specific laws that allow exemption
                                                                                                                                                            Check only one box for each
                                                                                               this property                  Copy the value from
                                                                                                                                                                    exemption
                                                                                                                                Schedule A/B

                                                                                CASH ON HAND (Line 16)                                      $10.00          $10.00                                11 U.S.C. § 522(d)(5)
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                BPPR CHECKING ACCT #6289 (Line                             $383.95          $383.95                               11 U.S.C. § 522(d)(5)
                                                                                17)                                                                         100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                BONDS (Line 22)                                            $500.00          $500.00                               11 U.S.C. § 522(d)(5)
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                PREPA (Line 22)                                            $125.00          $125.00                               11 U.S.C. § 522(d)(5)
                                                                                                                                                            100% of fair market value, up to
                                                                                                                                                            any applicable statutory limit

                                                                                (6 HEIRS) DEBTOR HAS A 16.66%                            $6,606.00          $6,606.00                             11 U.S.C. § 522(d)(5)
                                                                                INTEREST IN THE ESTATE OF MS.                                               100% of fair market value, up to
                                                                                LOURDES SERRANO MALDONADO                                                   any applicable statutory limit
                                                                                (DEBOTR'S MOTHER). THE ESTATE
                                                                                OWNS A 3 BEDROOMS, 1
                                                                                BATHROOM, SMALL UNFINISHED
                                                                                HOUSE LOCATED AT BRISAS LAS
                                                                                MARIAS, ARIES STREET #129
                                                                                VIEQUES, PR. THE VALUE IS
                                                                                ESTIMATED IN $50,000.00. (Line 32)

                                                                                                                    Total               $11,838.95                                 $11,838.95

                                                                               3.     Are you claiming a homestead exemption of more than $170,350.00?
                                                                                      (Subject to adjustment on 04/01/2022 and every 3 years after that for cases filed on or after the date of adjustment.)
                                                                                           No
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                                                                                                No
                                                                                                Yes




                                                                               Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                               Page 2
                                                                                            Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                                                     Desc: Main
                                                                                                                      Document Page 17 of 52

                                                                                     Fill in this information to identify your case:

                                                                                     Debtor 1          VICTOR MANUEL TORRES-SERRANO

                                                                                     Debtor 2
                                                                                     (Spouse, if filing)                                                                                                                                      Check if this is an amended
                                                                                                                                                                                                                                              filing
                                                                                     United States Bankruptcy Court for the District of Puerto Rico

                                                                                     Case number
                                                                                     (If known)



                                                                               Official Form 106D
                                                                               Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                          12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
                                                                               additional pages, write your name and case number (if known).

                                                                               1.      Do any creditors have claims secured by your property?
                                                                                           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
                                                                                           Yes. Fill in all of the information below.


                                                                                Part 1:                List All Secured Claims
                                                                               2.      List all secured claims. If a creditor has more than one secured claim, list the creditor separately for each claim. If more than one creditor has a
                                                                                       particular claim, list the other creditors in Part 2. As much as possible, list the claims in alphabetical order according to the creditor’s name.

                                                                                                                                                                                                            Column A                    Column B             Column C
                                                                                                                                                                                                          Amount of claim          Value of collateral   Unsecured portion
                                                                                                                                                                                                         Do not deduct the value   that supports this          if any
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                                                                                                             of the collateral           claim

                                                                               2.1                                                         Describe the property that secures the claim:                         $11,794.00                $4,141.00              $7,653.00
                                                                               RELIABLE FINANCIAL SERVICES                                      2013 NISSAN VERSA S
                                                                               Creditor's Name
                                                                               PO BOX 21382                                                As of the date you file, the claim is: Check all that apply
                                                                               Number Street                                                     Contingent
                                                                                                                                                 Unliquidated
                                                                                                                                                 Disputed
                                                                               San Juan PR 00928-1382
                                                                               City, State, ZIP Code                                       Nature of lien. Check all that apply
                                                                               Who owes the debt? Check one.                                    An agreement you made (such as
                                                                                   Debtor 1 only                                                mortgage or secured car loan)
                                                                                   Debtor 2 only                                                Statutory lien (such as tax lien, mechanic’s
                                                                                   Debtor 1 and Debtor 2 only                                   lien)
                                                                                   At least one of the debtors and another                      Judgment lien from a lawsuit
                                                                                                                                                Other (including a right to offset)
                                                                                       Check if this claim relates to a community
                                                                                       debt                                                Last 4 digits of account number: -0543

                                                                               Date debt was incurred: 06/01/2016

                                                                               Add the dollar value of your entries in Column A. Write that number here: .............................................         $11,794.00


                                                                                Part 2:                List Others to Be Notified for a Debt That You Already Listed
                                                                                Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a
                                                                                collection agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection
                                                                                agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here.
                                                                                If you do not have additional persons to be notified for any debts in Part 1, do not fill out or submit this page.




                                                                               Official Form 106D                                          Schedule D: Creditors Who Have Claims Secured by Property                                                                    Page 1
                                                                                            Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                                            Desc: Main
                                                                                                                      Document Page 18 of 52

                                                                                     Fill in this information to identify your case:

                                                                                     Debtor 1             VICTOR MANUEL TORRES-SERRANO

                                                                                     Debtor 2
                                                                                     (Spouse, if filing)                                                                                                                             Check if this is an amended
                                                                                                                                                                                                                                     filing
                                                                                     United States Bankruptcy Court for the District of Puerto Rico

                                                                                     Case number
                                                                                     (If known)



                                                                               Official Form 106E/F
                                                                               Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                            12/15


                                                                               Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
                                                                               List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
                                                                               A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
                                                                               creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property. If more space is
                                                                               needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the
                                                                               top of any additional pages, write your name and case number (if known).


                                                                                Part 1:                   List All of Your PRIORITY Unsecured Claims
                                                                               1.      Do any creditors have priority unsecured claims against you?
                                                                                           No. Go to Part 2.
                                                                                           Yes.

                                                                               2.      List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
                                                                                       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
                                                                                       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3. (For an explanation of each type of claim, see the instructions for this form in
                                                                                       the instruction booklet.)

                                                                                                                                                                                                     Total claim         Priority amount         Nonpriority amount

                                                                               2.1                                                     Last 4 digits of account number: -6065                              $554.91                  $554.91                       $0.00
                                                                               MARIELIZ ENID MORALES CORCINO
                                                                               Priority Creditor's Name                                When was the debt incurred: UNKNOWN
                                                                               URB. ARBOLEDA 111 CALLE ALMENDRA
                                                                               Number Street                                           As of the date you file, the claim is: Check all that apply
                                                                                                                                             Contingent
                                                                                                                                             Unliquidated
                                                                               Humacao PR 00791-7018                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                       Type of PRIORITY unsecured claim:
                                                                                     Debtor 1 only                                          Domestic support obligations
                                                                                     Debtor 2 only                                          Taxes and certain other debts you owe
                                                                                     Debtor 1 and Debtor 2 only                             the government
                                                                                     At least one of the debtors and another                Claims for death or personal injury while
                                                                                     Check if this claim is for a community debt            you were intoxicated
                                                                               Is the claim subject to offset?                              Other. Specify
                                                                                     No
                                                                                     Yes

                                                                               2.2                                                     Last 4 digits of account number: 1687                               $225.00                  $225.00                       $0.00
                                                                               DEPARTAMENTO DE HACIENDA
                                                                               Priority Creditor's Name                                When was the debt incurred: 2018
                                                                               PO BOX 9024140
                                                                               Number Street                                           As of the date you file, the claim is: Check all that apply
                                                                                                                                             Contingent
                                                                                                                                             Unliquidated
                                                                               San Juan PR 00902-4140                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                       Type of PRIORITY unsecured claim:
                                                                                     Debtor 1 only                                          Domestic support obligations
                                                                                     Debtor 2 only                                          Taxes and certain other debts you owe
                                                                                     Debtor 1 and Debtor 2 only                             the government
                                                                                     At least one of the debtors and another                Claims for death or personal injury while
                                                                                     Check if this claim is for a community debt            you were intoxicated
                                                                               Is the claim subject to offset?                              Other. Specify
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                                    Page 1
                                                                                           Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                              Desc: Main
                                                                               Debtor 1     VICTOR MANUEL TORRES-SERRANO Document Page 19 of 52                                                                                   Case number:



                                                                                Part 2:                  List All of Your NONPRIORITY Unsecured Claims
                                                                               3.     Do any creditors have nonpriority unsecured claims against you?
                                                                                          No. You have nothing to report in this part. Submit this form to the court with your other schedules.
                                                                                          Yes.

                                                                               4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
                                                                                      priority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims
                                                                                      already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than four priority
                                                                                      unsecured claims fill out the Continuation Page of Part 2.

                                                                                                                                                                                                                                 Total claim

                                                                               4.1                                                                 Last 4 digits of account number: -5712                                               $210.78
                                                                               Autoridad de Energia Electrica de Puerto Rico
                                                                               Nonpriority Creditor's Name                                         When was the debt incurred: 2018
                                                                               PO Box 363508
                                                                               Number Street                                                       As of the date you file, the claim is: Check all that apply
                                                                                                                                                         Contingent
                                                                                                                                                         Unliquidated
                                                                               San Juan PR 00936-3508                                                    Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                      Student loans
                                                                                     Debtor 2 only                                                      Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                         you did not report as priority claims
                                                                                     At least one of the debtors and another                            Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                        Other. Specify Utility
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.2                                                                 Last 4 digits of account number: -4284                                             $1,430.00
                                                                               CREDIT COLLECTION CORP
                                                                               Nonpriority Creditor's Name                                         When was the debt incurred: 2015
                                                                               PLAZA CAROLINA STATION
                                                                               Number Street                                                       As of the date you file, the claim is: Check all that apply
                                                                               PO BOX 8939                                                               Contingent
                                                                                                                                                         Unliquidated
                                                                               Carolina PR 00988-8939                                                    Disputed
                                                                               City, State, ZIP Code
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                      Student loans
                                                                                     Debtor 2 only                                                      Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                         you did not report as priority claims
                                                                                     At least one of the debtors and another                            Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                        Other. Specify
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.3                                                                 Last 4 digits of account number: -1331                                               $665.00
                                                                               DTOP
                                                                               Nonpriority Creditor's Name                                         When was the debt incurred: 2019
                                                                               PO BOX 195349
                                                                               Number Street                                                       As of the date you file, the claim is: Check all that apply
                                                                                                                                                         Contingent
                                                                                                                                                         Unliquidated
                                                                               San Juan PR 00919                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                   Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                      Student loans
                                                                                     Debtor 2 only                                                      Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                         you did not report as priority claims
                                                                                     At least one of the debtors and another                            Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                        Other. Specify VIOLATION FINES
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 2
                                                                                           Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                            Desc: Main
                                                                               Debtor 1     VICTOR MANUEL TORRES-SERRANO Document Page 20 of 52                                                                                 Case number:


                                                                                                                                                                                                                               Total claim

                                                                               4.4                                                               Last 4 digits of account number: -3522                                               $200.00
                                                                               HOSPITAL HIMA SAN PABLO-CAGUAS
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 04/22/2019
                                                                               PO BOX 4980
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Caguas PR 00726                                                         Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.5                                                               Last 4 digits of account number: -7181                                               $974.01
                                                                               HOSPITAL HIMA SAN PABLO-HUMACAO
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 05/15/2018
                                                                               PO BOX 639
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Humacao PR 00792                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.6                                                               Last 4 digits of account number: -1977                                               $222.62
                                                                               HOSPITAL ORIENTE
                                                                                                                                                 When was the debt incurred: 07/03/2016
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               PO BOX 699
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Humacao PR 00792                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.7                                                               Last 4 digits of account number: -2156                                               $167.07
                                                                               HOSPITAL RYDER MEMORIAL
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 02/04/2018
                                                                               355 AVE FONT MARTELLO
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Humacao PR 00791                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3
                                                                                           Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                            Desc: Main
                                                                               Debtor 1     VICTOR MANUEL TORRES-SERRANO Document Page 21 of 52                                                                                 Case number:


                                                                                                                                                                                                                               Total claim

                                                                               4.8                                                               Last 4 digits of account number: -2233                                               $265.10
                                                                               HOSPITAL RYDER MEMORIAL
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 02/06/2018
                                                                               355 AVE FONT MARTELLO
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Humacao PR 00791                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.9                                                               Last 4 digits of account number: -4354                                             $4,505.00
                                                                               ISLAND FINANCE
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 04/23/2016
                                                                               CENTRO COMERCIAL FONT MARTELO 100
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Humacao PR 00792                                                        Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Personal Loan
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.10                                                              Last 4 digits of account number: -0458                                             $4,568.00
                                                                               SANTANDER FINANCIAL
                                                                                                                                                 When was the debt incurred: 04/23/2016
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Nonpriority Creditor's Name
                                                                               PO BOX 715049060
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               San Juan PR 00936                                                       Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Personal Loan
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes

                                                                               4.11                                                              Last 4 digits of account number: -7748                                               $100.00
                                                                               SISTEMA DE SALUD MENONITA
                                                                               Nonpriority Creditor's Name                                       When was the debt incurred: 07/29/2019
                                                                               PO BOX 1650
                                                                               Number Street                                                     As of the date you file, the claim is: Check all that apply
                                                                                                                                                       Contingent
                                                                                                                                                       Unliquidated
                                                                               Cidra PR 00739-1650                                                     Disputed
                                                                               City, State, ZIP Code
                                                                               Who incurred the debt? Check one.                                 Type of NONPRIORITY unsecured claim:
                                                                                     Debtor 1 only                                                    Student loans
                                                                                     Debtor 2 only                                                    Obligations arising out of a separation agreement or divorce that
                                                                                     Debtor 1 and Debtor 2 only                                       you did not report as priority claims
                                                                                     At least one of the debtors and another                          Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Check if this claim is for a community debt                      Other. Specify Medical
                                                                               Is the claim subject to offset?
                                                                                     No
                                                                                     Yes



                                                                                Part 3:                  List Others to Be Notified for a Debt That You Already Listed




                                                                               Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4
                                                                                         Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                                                                     Desc: Main
                                                                               Debtor 1   VICTOR MANUEL TORRES-SERRANO Document Page 22 of 52                                                                                                                                Case number:



                                                                               5.    Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
                                                                                     example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2,
                                                                                     then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list
                                                                                     the additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit
                                                                                     this page.

                                                                               1                                                                                                              On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               INSTITUTO DE BANCA - CAGUAS                                                                                    Line 4.2 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               BAIROA CARR 1 KM 33.7
                                                                               Number Street                                                                                                  Last 4 digits of account number: UNKNOWN
                                                                               LOT 3

                                                                               Caguas PR 00725
                                                                               City, State, ZIP Code



                                                                               2                                                                                                              On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               ISLAND FINANCE                                                                                                 Line 4.9 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO BOX 71504
                                                                               Number Street                                                                                                  Last 4 digits of account number: UNKNOWN


                                                                               San Juan PR 00936
                                                                               City, State, ZIP Code



                                                                               3                                                                                                              On which entry in Part 1 or Part 2 did you list the original creditor?
                                                                               JEFFERSON CAPITAL SYSTEM, LLC                                                                                  Line 4.9 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
                                                                               Creditor's Name                                                                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
                                                                               PO BOX 772813
                                                                               Number Street                                                                                                  Last 4 digits of account number: UNKNOWN


                                                                               Chicago IL 60677
                                                                               City, State, ZIP Code
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                Part 4:                Add the Amounts for Each Type of Unsecured Claim
                                                                               6.    Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159.
                                                                                     Add the amounts for each type of unsecured claim.

                                                                                                                                                                                                                                                               Total claim

                                                                               Total
                                                                               claims from
                                                                               Part 1              6a. Domestic support obligations .................................................................................................                  6a.              $554.91

                                                                                                   6b. Taxes and certain other debts you owe the government .....................................................                                      6b.              $225.00

                                                                                                   6c. Claims for death or personal injury while you were intoxicated..........................................                                        6c.                 $0.00

                                                                                                   6d. Other. Add all other priority unsecured claims. Write that amount here.....................................                                     6d.                 $0.00

                                                                                                   6e. Total Add lines 6a through 6d. ...................................................................................................              6e.              $779.91

                                                                               Total
                                                                               claims from
                                                                               Part 2              6f. Student loans .............................................................................................................................     6f.            $1,430.00

                                                                                                   6g. Obligations arising out of a separation agreement or divorce that you did not report as
                                                                                                   priority claims .................................................................................................................................   6g.                 $0.00

                                                                                                   6h. Debts to pension or profit-sharing plans, and other similar debts......................................                                         6h.                 $0.00

                                                                                                   6i. Other. Add all other nonpriority unsecured claims. Write that amount here................................                                       6i.          $11,877.58

                                                                                                   6j. Total. Add lines 6f through 6i. .....................................................................................................           6j.          $13,307.58




                                                                               Official Form 106E/F                                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                                                Page 5
Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58   Desc: Main
                          Document Page 23 of 52
                                                                                         Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                      Desc: Main
                                                                                                                   Document Page 24 of 52

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        VICTOR MANUEL TORRES-SERRANO

                                                                                    Debtor 2
                                                                                    (Spouse, if filing)                                                                                                      Check if this is an amended
                                                                                                                                                                                                             filing
                                                                                    United States Bankruptcy Court for the District of Puerto Rico

                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 106G
                                                                               Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
                                                                               additional pages, write your name and case number (if known).

                                                                               1.    Do you have any executory contracts or unexpired leases?
                                                                                         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
                                                                                         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

                                                                               2.    List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
                                                                                     example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
                                                                                     and unexpired leases.

                                                                                Person or company with whom you have the contract or lease                                    State what the contract or lease is for

                                                                                2                                                                             RESIDENTIAL LEASE CONTRACT ($500.00 MONTHLY)
                                                                                       LUZ DIVINA APONTE RODRIGUEZ
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                       Creditor's Name
                                                                                       HC 2 BOX 31817
                                                                                       Number Street



                                                                                       Caguas PR 00725
                                                                                       City, State, ZIP Code




                                                                               Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                               Page 1
                                                                                         Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                               Desc: Main
                                                                                                                   Document Page 25 of 52

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        VICTOR MANUEL TORRES-SERRANO

                                                                                    Debtor 2
                                                                                    (Spouse, if filing)                                                                                              Check if this is an amended
                                                                                                                                                                                                     filing
                                                                                    United States Bankruptcy Court for the District of Puerto Rico

                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 106H
                                                                               Schedule H: Your Codebtors                                                                                                              12/15


                                                                               Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
                                                                               people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
                                                                               fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages,
                                                                               write your name and case number (if known). Answer every question.

                                                                               1.    Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
                                                                                         No
                                                                                         Yes

                                                                               2.    Within the last 8 years, have you lived in a community property state or territory? (Community property states and
                                                                                     territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
                                                                                           No. Go to line 3.
                                                                                           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                                                                                                No
                                                                                                Yes. In which community state or territory did you live? . Fill in the name and current address of that person.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               3.    In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List
                                                                                     the person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed
                                                                                     the creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form
                                                                                     106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

                                                                               Column 1: Your codebtor                                                                    Column 2: The creditor to whom you owe the debt

                                                                                                                                                                          Check all schedules that apply




                                                                               Official Form 106H                                            Schedule H: Your Codebtors                                                    Page 1
                                                                                         Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                        Desc: Main
                                                                                                                   Document Page 26 of 52

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        VICTOR MANUEL TORRES-SERRANO
                                                                                                                                                                                          Check if this is:
                                                                                    Debtor 2
                                                                                                                                                                                              An amended filing
                                                                                    (Spouse, if filing)
                                                                                                                                                                                              A supplement showing
                                                                                                                                                                                              post-petition chapter 13
                                                                                    United States Bankruptcy Court for the District of Puerto Rico
                                                                                                                                                                                              income as of
                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 106I
                                                                               Schedule I: Your Income                                                                                                            12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
                                                                               supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
                                                                               spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
                                                                               attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                                                                                Part 1:              Describe Employment
                                                                               1.    Fill in your employment                                              Debtor 1                     Debtor 2 or non-filing spouse
                                                                                     information                         Employment status                   Employed                    Employed
                                                                                                                                                             Not employed                Not employed
                                                                                     If you have more than one job,
                                                                                     attach a separate page with         Occupation                       HANDYMAN
                                                                                     information about additional        Employer's name                  JR DESIGN AND                N/A
                                                                                     employers.                                                           CONTRACTORS CORP
                                                                                                                         Employer's address               18 BOX 780A                  N/A
                                                                                     Include part-time, seasonal, or
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                                                          San Juan, PR 00926
                                                                                     self-employed work.
                                                                                                                         How long employed there?         3 YEARS                      N/A
                                                                                     Occupation may include student or
                                                                                     homemaker, if it applies.


                                                                                Part 2:              Give Details About Monthly Income

                                                                               Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space.
                                                                               Including your non-filing spouse unless you are separated.

                                                                               If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
                                                                               below. If you need more space, attach a separate sheet to this form.


                                                                                                                                                                                                         For Debtor 2
                                                                                                                                                                                                              or
                                                                                                                                                                                      For Debtor 1
                                                                                                                                                                                                          non-filing
                                                                                                                                                                                                           spouse
                                                                               2.    List monthly gross wages, salary, and commissions before all payroll deductions).           2.       $2,264.99
                                                                                     If not paid monthly, calculate what the monthly wage would be.

                                                                               3.    Estimate and list monthly overtime pay.                                                     3.            $0.00
                                                                               4.    Calculate gross income. Add line 2 + line 3.                                                4.       $2,264.99
                                                                               5.    List All payroll deductions:

                                                                                     5a. Tax, Medicare, and Social Security deductions                                          5a.          $220.00
                                                                                     5b. Mandatory contributions for retirement plans                                           5b.            $0.00




                                                                               Official Form 106I                                              Schedule I: Your Income                                                 Page 1
                                                                                          Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                           Desc: Main
                                                                               Debtor 1    VICTOR MANUEL TORRES-SERRANO Document Page 27 of 52                                                                  Case number:



                                                                                                                                                                                                             For Debtor 2
                                                                                                                                                                                           For Debtor 1      or non-filing
                                                                                                                                                                                                               spouse
                                                                                    5c. Voluntary contributions for retirement plans                                                 5c.             $0.00
                                                                                    5d. Required repayments of retirement fund loans                                                 5d.             $0.00
                                                                                    5e. Insurance                                                                                    5e.             $0.00
                                                                                    5f.    Domestic support obligations                                                              5f.       $293.71
                                                                                    5g. Union dues                                                                                   5g.             $0.00
                                                                                    5h. Other deductions. Specify: D1 EMPLOYER LOAN $24.96                                           5h.            $24.96
                                                                               6.   Add the payroll deductions. Add lines 5a through 5h                                               6.       $538.67
                                                                               7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                               7.     $1,726.32
                                                                               8.   List all other income regularly received:

                                                                                    8a. Net income from rental property and from operating a business, profession,                   8a.             $0.00
                                                                                        or farm

                                                                                           Attach a statement for each property and business showing gross receipts,
                                                                                           ordinary and necessary business expenses, and the total monthly net income.

                                                                                    8b. Interest and dividends                                                                       8b.             $0.00
                                                                                    8c. Family support payments that you, a non-filing spouse, or a dependent                        8c.             $0.00
                                                                                        regularly receive

                                                                                           Include alimony, spousal support, child support, maintenance, divorce settlement,
                                                                                           and property settlement.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                    8d. Unemployment compensation                                                                    8d.             $0.00
                                                                                    8e. Social Security                                                                              8e.             $0.00
                                                                                    8f.    Other government assistance that you regularly receive                                    8f.             $0.00
                                                                                           Include cash assistance and the value (if known) of any non-cash assistance that
                                                                                           you receive, such as food stamps (benefits under the Supplemental Nutrition
                                                                                           Assistance Program) or housing subsidies. Specify:

                                                                                    8g. Pension or retirement income                                                                 8g.             $0.00
                                                                                    8h. Other monthly income. Specify: NON CONSENSUAL PARTNER                                        8h.       $476.02
                                                                                           MONTHLY NET INCOME D1 $476.02
                                                                               9.   Add all other income. Add lines 8a-8h.                                                            9.       $476.02
                                                                               10. Calculate monthly income. Add line 7 + line 9.                                                             10.       $2,202.34
                                                                                   Add the entries in line 9 for Debtor 1 and Debtor 2 or non-filing spouse.

                                                                               11. State all other regular contributions to the expenses that you list in Schedule J                          11.            $0.00
                                                                                   (Official Form 106J).

                                                                                    Include contributions from an unmarried partner, members of your household, your
                                                                                    dependents, your roommates, and other friends or relatives.

                                                                                    Do not include any amounts already included in lines 2-10 or amounts that are not available to
                                                                                    pay expenses listed in Schedule J (Official Form 106J).

                                                                                    Specify:

                                                                               12. Add the amounts on lines 10 and 11. The result is the combined monthly income. Also                        12.
                                                                                   write that amount on the Summary of Your Assets and Liabilities and Certain Statistical                              $2,202.34
                                                                                   Information (Official Form 106Sum) if it applies.




                                                                               Official Form 106I                                               Schedule I: Your Income                                                Page 2
                                                                                       Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58           Desc: Main
                                                                               Debtor 1 VICTOR MANUEL TORRES-SERRANO Document Page 28 of 52                                Case number:



                                                                               13. Do you expect an increase or decrease within the year after you file this form?


                                                                                          No
                                                                                          Yes.
                                                                                          Explain.....
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 106I                                         Schedule I: Your Income                 Page 3
                                                                                          Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                   Desc: Main
                                                                                                                    Document Page 29 of 52

                                                                                     Fill in this information to identify your case:

                                                                                     Debtor 1        VICTOR MANUEL TORRES-SERRANO
                                                                                                                                                                                                      Check if this is:
                                                                                     Debtor 2
                                                                                                                                                                                                          An amended filing
                                                                                     (Spouse, if filing)
                                                                                                                                                                                                          A supplement showing
                                                                                                                                                                                                          post-petition chapter 13
                                                                                     United States Bankruptcy Court for the District of Puerto Rico
                                                                                                                                                                                                          expenses as of
                                                                                     Case number
                                                                                     (If known)



                                                                               Official Form 106J
                                                                               Schedule J: Your Expenses                                                                                                                     12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
                                                                               number (if known). Answer every question.


                                                                                Part 1:               Describe Your Household
                                                                                1.      Is this a joint case?

                                                                                              No. Go to line 2.
                                                                                              Yes. Does Debtor 2 live in a separate household?

                                                                                                     No.
                                                                                                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2

                                                                               2.     Do you have dependents?                                            Dependent's                Dependent's age            Does dependent live
                                                                                                                                  No                     relationship to Debtor                                with you?
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                      Do not list Debtor 1 or Debtor 2.           Yes. Fill out this     1 or Debtor 2
                                                                                                                                  information for        Consensual partner         21                            No
                                                                                      Do not state the dependents'                each dependent                                                                  Yes
                                                                                      names.

                                                                               3.     Do your expenses include expenses of people other than yourself and your                        No
                                                                                      dependents?                                                                                     Yes


                                                                                Part 2:               Estimate Your Ongoing Monthly Expenses
                                                                               Estimate your expenses as your bankruptcy filing date unless you are using this form as supplement in a Chapter 13 case to report
                                                                               expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in
                                                                               the applicable date

                                                                               Include expenses paid for with non-cash governmental assistance if you know the value of such assistance and have included it on
                                                                               Schedule I: Your Income(Official Form 106I).


                                                                                Note: Expenses for property other than the debtor(s)' primary residence(s), if any, are reported in the Summary of Business/Real-Estate Income &
                                                                                Expense annexed to Schedule I.

                                                                                Note: Monthly payments that are being made through the Chapter 13 Plan, if any, are not included in the expenses listed on this schedule.

                                                                                                                                                                                                                Your
                                                                                                                                                                                                              expenses
                                                                               4.     The rental or home ownership expenses for your residence. Include first                                          4.         $500.00
                                                                                      mortgage payments and any rent for the ground or lot.

                                                                                      If not included in line 4:

                                                                                      4a. Real estate taxes                                                                                           4a.

                                                                                      4b. Property, homeowner's, or renter's insurance                                                                4b.




                                                                               Official Form 106J                                                  Schedule J: Your Expenses                                                     Page 1
                                                                                       Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                 Desc: Main
                                                                               Debtor 1 VICTOR MANUEL TORRES-SERRANO Document Page 30 of 52                                                          Case number:



                                                                                                                                                                                            Your
                                                                                                                                                                                          expenses
                                                                                    4c. Home maintenance, repair, and upkeep expenses                                               4c.

                                                                                    4d. Homeowner's association or condominium dues                                                 4d.

                                                                               5.   Additional mortgage payments for your residence, such as home equity loans                       5.

                                                                               6.   Utilities:

                                                                                    6a. Electricity, heat, natural gas                                                              6a.      $50.12
                                                                                    6b. Water, sewer, garbage collection                                                            6b.      $20.00
                                                                                    6c. Telephone, cell phone, Internet, satellite, and cable services                              6c.     $148.22
                                                                                    6d. Other. Specify: N/A                                                                         6d.

                                                                               7.   Food and housekeeping supplies                                                                   7.     $572.00
                                                                               8.   Childcare and children’s education costs                                                         8.     $100.00
                                                                               9.   Clothing, laundry, and dry cleaning                                                              9.      $70.00
                                                                               10. Personal care products and services                                                              10.      $50.00
                                                                               11. Medical and dental expenses                                                                      11.      $20.00
                                                                               12. Transportation. Include gas, maintenance, bus or train fare.                                     12.     $400.00
                                                                                   Do not include car payments.

                                                                               13. Entertainment, clubs, recreation, newspapers, magazine, and books                                13.     $100.00
                                                                               14. Charitable contributions and religious donations                                                 14.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               15. Insurance.
                                                                                   Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                    15a. Life insurance                                                                            15a.

                                                                                    15b. Health insurance                                                                          15b.

                                                                                    15c. Vehicle insurance                                                                         15c.

                                                                                    15d. Other insurance. Specify:                                                                 15d.
                                                                                                 MARBETE (2 VEHICLES)                                                                        $32.00
                                                                               16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20. Specify: N/A    16.

                                                                               17. Installment or lease payments

                                                                                          (None)                                                                                    17.       $0.00
                                                                               18. Your payments of alimony, maintenance, and support that you did not report as                    18.
                                                                                   deducted from your pay on line 5, Schedule I (Official Form 106I)

                                                                               19. Other payments you make to support others who do not live with you.                              19.
                                                                                   Specify: N/A

                                                                               20. Other real property expenses not included in lines 4 or 5 of this form or on
                                                                                   Schedule I (Official Form 106I)

                                                                                    20a. Mortgages on other property                                                               20a.

                                                                                    20b. Real estate taxes                                                                         20b.

                                                                                    20c. Property, homeowner's, or renter's insurance                                              20c.

                                                                                    20d. Maintenance, repair, and upkeep expenses                                                  20d.

                                                                                    20e. Homeowner's association or condominium dues                                               20e.



                                                                               Official Form 106J                                           Schedule J: Your Expenses                                      Page 2
                                                                                       Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                 Desc: Main
                                                                               Debtor 1 VICTOR MANUEL TORRES-SERRANO Document Page 31 of 52                                                                          Case number:



                                                                                                                                                                                                           Your
                                                                                                                                                                                                         expenses
                                                                                   20f. Other. Specify:                                                                                         20f.

                                                                               21. Other. Specify:                                                                                               21.
                                                                                          PEAJE                                                                                                                $40.00
                                                                               22. Calculate your monthly expenses.

                                                                                   22a. Add lines 4 through 21.                                                                                 22a.       $2,102.34
                                                                                   22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                         22b.

                                                                                   22c. Add line 22a and 22b. The result is your monthly expenses.                                              22c.       $2,102.34


                                                                               23. Calculate your monthly net income

                                                                                   23a. Copy line 12 (your combined monthly income) from Schedule I                                             23a.       $2,202.34
                                                                                   23b. Copy your monthly expenses from line 22 above.                                                          23b.       $2,102.34
                                                                                   23c. Subtract your monthly expenses from your monthly income.                                                23c.          $100.00
                                                                                        The result is your monthly net income

                                                                               24. Do you expect an increase or decrease in your expenses within the year after you file this form?

                                                                                   For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease
                                                                                   because of a modification to the terms of your mortgage?


                                                                                          No
                                                                                          Yes.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                          Explain.....




                                                                               Official Form 106J                                          Schedule J: Your Expenses                                                         Page 3
                                                                                       Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                              Desc: Main
                                                                                                                 Document Page 32 of 52

                                                                                  Fill in this information to identify your case:

                                                                                  Debtor 1        VICTOR MANUEL TORRES-SERRANO

                                                                                  Debtor 2
                                                                                  (Spouse, if filing)                                                                                                              Check if this is an amended
                                                                                                                                                                                                                   filing
                                                                                  United States Bankruptcy Court for the District of Puerto Rico

                                                                                  Case number
                                                                                  (If known)



                                                                               Official Form 106Dec
                                                                               Declaration About an Individual Debtor’s Schedules                                                                                                    12/15


                                                                               If two married people are filing together, both are equally responsible for supplying correct information.

                                                                               You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
                                                                               obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
                                                                               years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                                                                   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                                                                                          No
                                                                                          Yes. Name of person N/A. Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

                                                                                   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they
                                                                                   are true and correct.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                   /s/ VICTOR MANUEL TORRES-SERRANO                                                                                 08/23/2019
                                                                                   Signature of Debtor 1                                                                                            Date

                                                                                                                                                                                                    08/23/2019
                                                                                   Signature of Debtor 2                                                                                            Date




                                                                               Official Form 106Dec                                 Declaration About an Individual Debtor’s Schedules                                                   Page 1
                                                                                         Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                       Desc: Main
                                                                                                                   Document Page 33 of 52

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        VICTOR MANUEL TORRES-SERRANO

                                                                                    Debtor 2
                                                                                    (Spouse, if filing)                                                                                                       Check if this is an amended
                                                                                                                                                                                                              filing
                                                                                    United States Bankruptcy Court for the District of Puerto Rico

                                                                                    Case number
                                                                                    (If known)



                                                                               Official Form 107
                                                                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                             04/19


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
                                                                               information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
                                                                               number (if known). Answer every question.


                                                                                Part 1:              Give Details About Your Marital Status and Where You Lived Before

                                                                               1.    What is your current marital status?
                                                                                        Married
                                                                                        Not married


                                                                               2.    During the last 3 years, have you lived anywhere other than where you live now?
                                                                                         No
                                                                                         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               3.    Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
                                                                                     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico,
                                                                                     Texas, Washington, and Wisconsin.)
                                                                                         No
                                                                                         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).



                                                                                Part 2:              Explain the Sources of Your Income

                                                                               4.    Did you have any income from employment or from operating a business during this year or the two previous calendar
                                                                                     years?
                                                                                     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities. If you are filing a
                                                                                     joint case and you have income that you receive together, list it only once under Debtor 1.
                                                                                           No
                                                                                           Yes. Fill in the details.


                                                                                                                         Debtor 1                                                Debtor 2

                                                                                                                         Sources of income           Gross income                Sources of income             Gross income
                                                                                                                         Check all that apply        (before deductions and      Check all that apply          (before deductions and
                                                                                                                                                     exclusions)                                               exclusions)

                                                                                     From January 1 of current                Wages, commissions,                                      Wages, commissions,
                                                                                                                              bonuses, tips                                            bonuses, tips
                                                                                     year until the date you                  Operating a business                                     Operating a business
                                                                                     filed for bankruptcy:                                                        $19,208.35

                                                                                     For last calendar year:                  Wages, commissions,                                      Wages, commissions,
                                                                                     (January 1 to December 31, 2018)         bonuses, tips                                            bonuses, tips
                                                                                                                              Operating a business                $26,648.00           Operating a business

                                                                                     For the calendar year                    Wages, commissions,                                      Wages, commissions,
                                                                                                                              bonuses, tips                                            bonuses, tips
                                                                                     before that:                             Operating a business                                     Operating a business
                                                                                     (January 1 to December 31, 2017)                                             $16,871.00



                                                                               Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     Page 1
                                                                                       Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                            Desc: Main
                                                                               Debtor 1 VICTOR MANUEL TORRES-SERRANO Document Page 34 of 52                                                                     Case number:



                                                                               5.   Did you receive any other income during this year or the two previous calendar years?
                                                                                    Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social
                                                                                    Security, unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from
                                                                                    lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you have income that you received
                                                                                    together, list it only once under Debtor 1.

                                                                                    List each source and the gross income from each source separately. Do not include income that you listed in line 4.
                                                                                         No
                                                                                         Yes. Fill in the details.



                                                                                Part 3:        List Certain Payments You Made Before You Filed for Bankruptcy

                                                                               6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

                                                                                          No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                                                                                              "incurred by an individual primarily for a personal, family, or household purpose."

                                                                                              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825.00* or more?

                                                                                                   No. Go to line 7.

                                                                                                   Yes. List below each creditor to whom you paid a total of $6,825.00* or more in one or more payments and the total
                                                                                                       amount you paid that creditor. Do not include payments for domestic support obligations, such as child support
                                                                                                       and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                                                                                              * Subject to adjustment on 04/01/2022 and every 3 years after that for cases filed on or after the date of adjustment.

                                                                                          Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                                                                                              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                                                                                                   No. Go to line 7.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                   Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor.
                                                                                                       Do not include payments for domestic support obligations, such as child support and alimony. Also, do not
                                                                                                       include payments to an attorney for this bankruptcy case.

                                                                               7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
                                                                                    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general
                                                                                    partner; corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting
                                                                                    securities; and any managing agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include
                                                                                    payments for domestic support obligations, such as child support and alimony.
                                                                                         No
                                                                                         Yes. List all payments to an insider


                                                                               8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt
                                                                                    that benefited an insider?
                                                                                    Include payments on debts guaranteed or cosigned by an insider.
                                                                                         No
                                                                                         Yes. List all payments that benefited an insider.



                                                                                Part 4:        Identify Legal Actions, Repossessions, and Foreclosures

                                                                               9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative
                                                                                    proceeding?
                                                                                    List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support
                                                                                    or custody modifications, and contract disputes.
                                                                                         No
                                                                                         Yes. Fill in the details




                                                                               Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                           Page 2
                                                                                       Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                Desc: Main
                                                                               Debtor 1 VICTOR MANUEL TORRES-SERRANO Document Page 35 of 52                                                                      Case number:



                                                                               10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
                                                                                   seized, or levied?
                                                                                   Check all that apply and fill in the details below.
                                                                                       No. Go to line 11.
                                                                                       Yes. Fill in the information below.


                                                                               11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off
                                                                                   any amounts from your accounts or refuse to make a payment because you owed a debt?
                                                                                       No
                                                                                       Yes. Fill in the details


                                                                               12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit
                                                                                   of creditors, a court-appointed receiver, a custodian, or another official?
                                                                                        No
                                                                                        Yes



                                                                                Part 5:        List Certain Gifts and Contributions

                                                                               13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
                                                                                       No
                                                                                       Yes. Fill in the details for each gift.


                                                                               14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than
                                                                                   $600 to any charity?
                                                                                       No
                                                                                       Yes. Fill in the details of each gift or contribution
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                Part 6:        List Certain Losses

                                                                               15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft,
                                                                                   fire, other disaster, or gambling?
                                                                                         No
                                                                                         Yes. Fill in the details



                                                                                Part 7:        List Certain Payments or Transfers

                                                                               16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any
                                                                                   property to anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
                                                                                   Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
                                                                                        No
                                                                                        Yes. Fill in the details


                                                                                     Person who was paid                            Description and value of any property               Date payment      Amount of payment
                                                                                                                                    transferred                                         or transfer
                                                                                                                                                                                        was made

                                                                                     Carlos Alberto Ruiz                            Expense & fee retainer (including any                    08/12/2019           $910.00
                                                                                     PO Box 1298                                    retainer for the filing fee)
                                                                                     Caguas, PR 00726

                                                                                     Email or website address:
                                                                                     carlosalbertoruizquiebras@gmail.com

                                                                                     Person Who Made the Payment if Not
                                                                                     You:




                                                                               Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                             Page 3
                                                                                       Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                        Desc: Main
                                                                               Debtor 1 VICTOR MANUEL TORRES-SERRANO Document Page 36 of 52                                                                Case number:



                                                                               17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any
                                                                                   property to anyone who promised to help you deal with your creditors or to make payments to your creditors?
                                                                                   Do not include any payment or transfer that you listed on line 16.
                                                                                       No
                                                                                       Yes. Fill in the details.


                                                                               18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other
                                                                                   than property transferred in the ordinary course of your business or financial affairs?
                                                                                   Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your
                                                                                   property). Do not include gifts and transfers that you have already listed on this statement.
                                                                                        No
                                                                                        Yes. Fill in the details


                                                                               19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of
                                                                                   which you are a beneficiary? (These are often called asset-protection devices.)
                                                                                       No
                                                                                       Yes. Fill in the details



                                                                                Part 8:        List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

                                                                               20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
                                                                                   benefit, closed, sold, moved, or transferred?
                                                                                   Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
                                                                                   brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
                                                                                        No
                                                                                        Yes. Fill in the details


                                                                               21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
                                                                                   for securities, cash, or other valuables?
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                        No
                                                                                        Yes. Fill in the details.


                                                                               22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
                                                                                      No
                                                                                      Yes. Fill in the details.



                                                                                Part 9:        Identify Property You Hold or Control for Someone Else

                                                                               23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or
                                                                                   hold in trust for someone.
                                                                                       No
                                                                                       Yes. Fill in the details.



                                                                                Part 10:       Give Details About Environmental Information
                                                                               For the purpose of Part 10, the following definitions apply:

                                                                                    Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
                                                                                    hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including
                                                                                    statutes or regulations controlling the cleanup of these substances, wastes, or material.
                                                                                    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it
                                                                                    or used to own, operate, or utilize it, including disposal sites.
                                                                                    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
                                                                                    hazardous material, pollutant, contaminant, or similar term.

                                                                               Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




                                                                               Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                        Page 4
                                                                                       Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                  Desc: Main
                                                                               Debtor 1 VICTOR MANUEL TORRES-SERRANO Document Page 37 of 52                                                                       Case number:



                                                                               24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an
                                                                                   environmental law?
                                                                                       No
                                                                                       Yes. Fill in the details


                                                                               25. Have you notified any governmental unit of any release of hazardous material?
                                                                                      No
                                                                                      Yes. Fill in the details


                                                                               26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements
                                                                                   and orders.
                                                                                       No
                                                                                       Yes. Fill in the details



                                                                                Part 11:        Give Details About Your Business or Connections to Any Business

                                                                               27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
                                                                                   business?
                                                                                           A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                                                                                           A member of a limited liability company (LLC) or limited liability partnership (LLP)
                                                                                           A partner in a partnership
                                                                                           An officer, director, or managing executive of a corporation
                                                                                           An owner of at least 5% of the voting or equity securities of a corporation

                                                                                          No. None of the above applies. Go to Part 12.
                                                                                          Yes. Check all that apply above and fill in the details below for each business.

                                                                               28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business?
                                                                                   Include all financial institutions, creditors, or other parties.
                                                                                       No
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                       Yes. Fill in the details below.



                                                                                Part 12:        Sign Below
                                                                               I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
                                                                               answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by
                                                                               fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18
                                                                               U.S.C. §§ 152, 1341, 1519, and 3571.


                                                                                    /s/ VICTOR MANUEL TORRES-SERRANO                                                                           08/23/2019
                                                                                    Signature of Debtor 1                                                                                      Date

                                                                                                                                                                                               08/23/2019
                                                                                    Signature of Debtor 2                                                                                      Date


                                                                                    Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
                                                                                             No
                                                                                             Yes

                                                                                    Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
                                                                                             No
                                                                                             Yes. Name of person N/A -- the BkAssist software used to prepare this petition is licensed for use only by
                                                                                             attorneys.




                                                                               Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                             Page 5
                                                                                          Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                            Desc: Main
                                                                                                                    Document Page 38 of 52

                                                                                    Fill in this information to identify your case:

                                                                                    Debtor 1        VICTOR MANUEL TORRES-SERRANO
                                                                                                                                                                                                Check if this is:
                                                                                    Debtor 2
                                                                                                                                                                                                    An amended filing
                                                                                    (Spouse, if filing)
                                                                                                                                                                                                    A supplement disclosing
                                                                                                                                                                                                    additional payments or
                                                                                    United States Bankruptcy Court for the District of Puerto Rico
                                                                                                                                                                                                    agreements as of
                                                                                    Case number
                                                                                    (If known)



                                                                               Form BKA-2030
                                                                               Disclosure of Compensation of Attorney for Debtor                                                                                        12/15


                                                                               Use this procedural form, if desired, to disclose the matters enumerated in 11 U.S.C. § 329 and Fed. R. Bankr. P. 2016(b).

                                                                               Disclosure is required within 14 days after the order for relief or another time as the court may direct. A supplemental disclosure is
                                                                               required within 14 days after any payment or agreement not previously disclosed.

                                                                               Attach a copy of the retainer agreement, if any.


                                                                                Part 1:              Compensation

                                                                                     For legal services, I have agreed to accept.......................... $4,000.00

                                                                                     Prior to the filing of this statement I have received
                                                                                         Retainer for legal services.............................................. $600.00

                                                                                            Retainer for expenses, including the court filing fee ...... $310.00
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                     Balance Due ......................................................................... $3,400.00

                                                                               2. The source of the compensation paid to me was:

                                                                                          Debtor          Other (specify)

                                                                               3. The source of compensation to be paid to me is:

                                                                                          Debtor          Other (specify) CHAPTER 13 PLAN                N/A

                                                                               4.           I have not agreed to share the above-disclosed compensation with any other person unless they are members and
                                                                                            associates of my law firm.

                                                                                            I have agreed to share the above-disclosed compensation with another person or persons who are not members or
                                                                                            associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
                                                                                            compensation, is attached.



                                                                                Part 2:              Services

                                                                               5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

                                                                                     a.     Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
                                                                                            bankruptcy.

                                                                                     b.     Preparation and filing of any petition, schedules, statement of affairs and plan that may be required.

                                                                                     c.     Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof.

                                                                                     d.     Representation of the debtor in adversary proceedings and other contested bankruptcy matters.



                                                                               Form BKA-2030                                          Disclosure of Compensation of Attorney for Debtor                                     Page 1
                                                                                        Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                    Desc: Main
                                                                               Debtor 1  VICTOR MANUEL TORRES-SERRANO Document Page 39 of 52                                                            Case number:


                                                                                   e.     N/A

                                                                                   f.     N/A

                                                                               6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:

                                                                                   LIEN STRIPPING, ADVERSARY PROCEEDING

                                                                               7. A copy of my retainer agreement       is      is not attached.



                                                                                Part 3:         Certification

                                                                                   I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the
                                                                                   debtor(s) in this bankruptcy case.


                                                                                   /s/ Carlos Alberto Ruiz                                                                       08/23/2019
                                                                                   Carlos Alberto Ruiz (LCDO. CARLOS ALBERTO RUIZ, CSP)                                          Date
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Form BKA-2030                                 Disclosure of Compensation of Attorney for Debtor                                 Page 2
                                                                               Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                         Desc: Main
                                                                                                         Document Page 40 of 52


                                                                                                        United States Bankruptcy Court
                                                                                                                  District of Puerto Rico
                                                                                                                  Old San Juan Division


                                                                                In re: TORRES-SERRANO, VICTOR                          Case No.



                                                                                                          VERIFICATION OF CREDITOR MATRIX

                                                                                I(we) verify that the attached list of creditors and the matrix file to be uploaded in this case
                                                                                are true and complete to the best of my(our) knowledge.


                                                                                /s/ VICTOR MANUEL TORRES-SERRANO                                                  08/23/2019
                                                                                Debtor                                                                            Date
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.
Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58   Desc: Main
                          Document Page 41 of 52




 AUTORIDAD DE ENERGIA ELECTRICA DE PUERTO RICO
 PO BOX 363508
 SAN JUAN, PR 00936-3508

 CREDIT COLLECTION CORP
 PLAZA CAROLINA STATION
 PO BOX 8939
 CAROLINA, PR 00988-8939

 CRIM
 PO BOX 195387
 SAN JUAN, PR 00919-5387

 DEPARTAMENTO DE HACIENDA
 PO BOX 9024140
 SAN JUAN, PR 00902-4140

 DEPARTMENT OF TREASURY
 SECTION OF BANKRUPTCY 424 OFFICE
 PO BOX 9024140
 SAN JUAN, PR 00902

 DTOP
 PO BOX 195349
 SAN JUAN, PR 00919

 HOSPITAL HIMA SAN PABLO-CAGUAS
 PO BOX 4980
 CAGUAS, PR 00726

 HOSPITAL HIMA SAN PABLO-HUMACAO
 PO BOX 639
 HUMACAO, PR 00792

 HOSPITAL ORIENTE
 PO BOX 699
 HUMACAO, PR 00792

 HOSPITAL RYDER MEMORIAL
 355 AVE FONT MARTELLO
 HUMACAO, PR 00791
Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58   Desc: Main
                          Document Page 42 of 52


 INSTITUTO DE BANCA - CAGUAS
 BAIROA CARR 1 KM 33.7
 LOT 3
 CAGUAS, PR 00725

 INTERNAL REVENUE SERVICE
 PO BOX 7346
 PHILADELPHIA, PA 19101-7346

 ISLAND FINANCE
 CENTRO COMERCIAL FONT MARTELO 100
 HUMACAO, PR 00792

 ISLAND FINANCE
 PO BOX 71504
 SAN JUAN, PR 00936

 JEFFERSON CAPITAL SYSTEM, LLC
 PO BOX 772813
 CHICAGO, IL 60677

 LUZ DIVINA APONTE RODRIGUEZ
 HC 2 BOX 31817
 CAGUAS, PR 00725

 MARIELIZ ENID MORALES CORCINO
 URB. ARBOLEDA 111 CALLE ALMENDRA
 HUMACAO, PR 00791-7018

 RELIABLE FINANCIAL SERVICES
 PO BOX 21382
 SAN JUAN, PR 00928-1382

 SANTANDER FINANCIAL
 PO BOX 715049060
 SAN JUAN, PR 00936

 SISTEMA DE SALUD MENONITA
 PO BOX 1650
 CIDRA, PR 00739-1650
                                                                                          Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                  Desc: Main
                                                                                                                    Document Page 43 of 52
                                                                                 Fill in this information to identify your case:                                                 Check as directed in lines 17 and 21:

                                                                                                                                                                                 According to the calculations required by this
                                                                                 Debtor 1      VICTOR MANUEL TORRES-SERRANO                                                      Statement:

                                                                                 Debtor 2                                                                                           1. Disposable income is not determined under 11
                                                                                 (Spouse, if filing)                                                                                   U.S.C. § 1325(b)(3).

                                                                                 United States Bankruptcy Court for the District of Puerto Rico                                     2. Disposable income is determined under 11
                                                                                                                                                                                       U.S.C. § 1325(b)(3).
                                                                                 Case number
                                                                                 (If known)                                                                                         3. The commitment period is 3 years.

                                                                                                                                                                                    4. The commitment period is 5 years.

                                                                                                                                                                                  Check if this is an amended filing


                                                                               Official Form 122C-1
                                                                               Chapter 13 Statement of Your Current Monthly Income and
                                                                               Calculation of Commitment Period                       12/15


                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
                                                                               space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
                                                                               additional pages, write your name and case number (if known).


                                                                                Part 1:          Calculate Your Average Monthly Income

                                                                                1.   What is your marital and filing status? Check one only.

                                                                                     Not married. Fill out Column A, lines 2-11.

                                                                                     Married. Fill out both Columns A and B, lines 2-11.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                     Fill in the average monthly income that you from all sources, derived during the 6 full months before you file this bankruptcy case. 11
                                                                                     U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your
                                                                                     monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income
                                                                                     amount more than once. For example, if both spouses own the same rental property, put the income from that property in one column only. If you
                                                                                     have nothing to report for any line, write $0 in the space.

                                                                                                                                                                                                   Column A             Column B
                                                                                                                                                                                                    Debtor 1             Debtor 2

                                                                                2.   Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
                                                                                     payroll deductions).                                                                                    2.      $2,265.00
                                                                                3.   Alimony and maintenance payments. Do not include payments from a spouse if
                                                                                     Column B is filled in.                                                                                  3.           $0.00
                                                                                4.   All amounts from any source which are regularly paid for household expenses of
                                                                                     you or your dependents, including child support. Include regular contributions from
                                                                                     an unmarried partner, members of your household, your dependents, parents, and
                                                                                     roommates. Include regular contributions from a spouse only if Column B is not filled in.
                                                                                     Do not include payments you listed on line 3.                                                           4.           $0.00
                                                                                5.   Net income from operating a business, profession, or farm

                                                                                     Gross receipts (before all deductions)                                       $0.00

                                                                                     Ordinary and necessary operating expenses                                    $0.00


                                                                                     Net monthly income from a business, profession, or farm                                                 5.           $0.00
                                                                                6.   Net income from rental and other real property

                                                                                     Gross receipts (before all deductions)                                       $0.00

                                                                                     Ordinary and necessary operating expenses                                    $0.00


                                                                                     Net monthly income from rental or other real property                                                   6.           $0.00


                                                                               Official Form 122C-1         Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                              Page 1
                                                                               Debtor 1
                                                                                          Case:19-04833-ESL13      Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58
                                                                                           VICTOR MANUEL TORRES-SERRANO
                                                                                                                                                                                                          Desc: Main
                                                                                                                                                                                                                 Case number:
                                                                                                                         Document Page 44 of 52
                                                                                7.   Interest, dividends, and royalties                                                                         7.     $0.00
                                                                                8.   Unemployment compensation

                                                                                     Do not enter the amount if you contend that the amount received was a benefit under the
                                                                                     Social Security Act. Instead, list it here:

                                                                                      For you                                                       $0.00

                                                                                      For your spouse                                               $0.00



                                                                                                                                                                                                8.     $0.00
                                                                                9.   Pension or retirement income. Do not include any amount received that was a benefit
                                                                                     under the Social Security Act.                                                                             9.     $0.00
                                                                                10. Income from all other sources not listed above. Specify the source and amount. Do not
                                                                                    include any benefits received under the Social Security Act or payments received as a
                                                                                    victim of a war crime, a crime against humanity, or international or domestic terrorism.

                                                                                     a.    NON CONSENSUAL PARTNER MONTHLY GROSS INCOME                                                        10a.   $344.75          $0.00
                                                                                11. Calculate your total current monthly income. Add lines 2 through 10 for each column: $2,609.75 + N/A.
                                                                                    Then add the total for Column A to the total for Column B.                                                             11.    $2,609.75
                                                                                Part 2:          Determine How to Measure Your Deductions from Income

                                                                                12. Copy your total average monthly income from line 11.                                                                   12.    $2,609.75
                                                                                13. Calculate the marital adjustment. Check one:

                                                                                           You are not married. Fill in 0 in line 13
                                                                                           You are married and your spouse is filing with you. Fill in 0 in line 13.
                                                                                           You are married and your spouse is not filing with you.

                                                                                           Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the
                                                                                           household expenses of you or your dependents, such as payment of the spouse's tax liability or the
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                           spouse's support of someone other than you or your dependents.

                                                                                           In the following lines, specify the basis for excluding this income and the amount of income devoted to
                                                                                           each purpose. If necessary, list additional adjustments on a separate page.

                                                                                           If this adjustment does not apply, enter 0 on line 13.

                                                                                            a.

                                                                                                                                                    Total:                              $0.00


                                                                                     Total. Add the previous lines and insert the total here.                                                              13.        $0.00
                                                                                14. Your current monthly income. Subtract line 13 from line 12.                                                            14.    $2,609.75
                                                                                15. Calculate your current monthly income for the year. Follow these steps:

                                                                                     Copy your total current monthly income from line 14.                              $2,609.75

                                                                                     Multiply by 12 (the number of months in a year).                              $31,317.00


                                                                                     The result is your annual income for this part of the form.                                                           15.   $31,317.00
                                                                                16. Calculate the median family income that applies to you. Follow these steps:

                                                                                     16a. Fill in the state in which you live.                                 Puerto Rico

                                                                                     16b. Fill in the number of people in your household.                              2

                                                                                     16c. Fill in the median family income for your state and size of           $24,349.00
                                                                                          household


                                                                                     To find a list of applicable median income amounts, go online using the link specified in the separate
                                                                                     instructions for this form. This list may also be available at the bankruptcy clerk's office.                         16.   $24,349.00



                                                                               Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                 Page 2
                                                                               Debtor 1
                                                                                          Case:19-04833-ESL13      Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58
                                                                                           VICTOR MANUEL TORRES-SERRANO
                                                                                                                                                                                                                 Desc: Main
                                                                                                                                                                                                                        Case number:
                                                                                                                         Document Page 45 of 52
                                                                                17. How do the lines compare?

                                                                                     17a.        Line 15 is less than or equal to line 16. On the top of page 1 of this form, check box 1, Disposable income is not determined under 11
                                                                                                 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Disposable Income (Official Form122C-2).

                                                                                     17b.        Line 15 is more than line 16. On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U.S.C. §
                                                                                                 1325(b)(3). Go to Part 3 and fill out Calculation of Disposable Income (Official Form 122C-2). On line 35 of that form, copy your
                                                                                                 current monthly income from line 14 above.

                                                                                Part 3:          Calculate Your Commitment Period Under 11 U.S.C. §1325(b)(4)

                                                                                18. Copy your total average monthly income from line 11.                                                                           18.        $2,609.75
                                                                                19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you
                                                                                    contend that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your
                                                                                    spouse's income, copy the amount from line 13. If the marital adjustment does not apply, fill in 0: $0.00

                                                                                     Subtract this amount from line 18.                                                                                            19.        $2,609.75
                                                                                20. Calculate your current monthly income for the year. Follow these steps:

                                                                                     20a. Copy your total current monthly income from line 19.                                                                   20a.         $2,609.75
                                                                                            Multiply by 12 (the number of months in a year).
                                                                                                                                                                                                                                  x 12
                                                                                     20b. The result is your annual income for this part of the form.                                                            20b.     $31,317.00
                                                                                     20c. Copy the median income for your state and size of household from line 16.                                              20c.     $24,349.00
                                                                                21. How do the lines compare?

                                                                                            Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3, The commitment period
                                                                                            is 3 years. Go to Part 4.
                                                                                            Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 4, The
                                                                                            commitment period is 5 years. Go to Part 4.

                                                                                Part 4:          Sign Below
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                     By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

                                                                                    /s/ VICTOR MANUEL TORRES-SERRANO                                                                            08/23/2019
                                                                                    Signature of Debtor 1                                                                                       Date MM/DD/YYYY

                                                                                     If you checked 17a, do NOT fill out or file Form 122C-2.

                                                                                     If you checked 17b, fill out Form 122C-2 and file it with this form. On line 35 of that form, copy your current monthly income from line 14 above.




                                                                               Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                             Page 3
                                                                                          Case:19-04833-ESL13 Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58                                                Desc: Main
                                                                                                                    Document Page 46 of 52
                                                                                 Fill in this information to identify your case:


                                                                                 Debtor 1      VICTOR MANUEL TORRES-SERRANO

                                                                                 Debtor 2
                                                                                 (Spouse, if filing)

                                                                                 United States Bankruptcy Court for the District of Puerto Rico

                                                                                 Case number
                                                                                 (If known)

                                                                                                                                                                                  Check if this is an amended filing

                                                                               Official Form 122C-2
                                                                               Chapter 13 Calculation of Your Disposable Income                                                                                            04/19


                                                                               To fill out this form, you will need your completed copy of Chapter 13 Statement of Your Current Monthly Income and Calculation of
                                                                               Commitment Period (Official Form 122C-1).

                                                                               Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
                                                                               space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
                                                                               additional pages, write your name and case number (if known).


                                                                                Part 1:          Calculate Your Deductions from Your Income

                                                                                The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to answer the
                                                                                questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate instructions for this form. This
                                                                                information may also be available at the bankruptcy clerk's office.

                                                                                Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your actual
                                                                                expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse's income in lines 5 and 6 of Form
                                                                                122C-1 and do not deduct any operating expenses that you subtracted from income in line 13 of Form 122C-1.
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                If your expenses differ from month to month, enter the average expense.

                                                                                Note: Line numbers 1-4 are not used in this form. These numbers apply to information required by a similar form used in chapter 7 cases.

                                                                                5.   The number of people used in determining your deductions from income

                                                                                     Fill in the number of people who could be claimed as exemptions on your federal income tax return, plus the
                                                                                     number of any additional dependents whom you support. This number may be different from the number of
                                                                                     people in your household.                                                                                                  5.                 2
                                                                                     National Standards You must use the IRS National Standards to answer the questions in lines 6-7.

                                                                                6.   Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National
                                                                                     Standards, fill in the dollar amount for food, clothing, and other items.                                                  6.     $1,288.00
                                                                                7.   Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National
                                                                                     Standards, fill in the dollar amount for out-of-pocket health care. The number of people is split into two
                                                                                     categories -- people who are under 65 and people who are 65 or older, because older people have a higher
                                                                                     IRS allowance for health care costs. If your actual expenses are higher than this IRS amount, you may deduct
                                                                                     the additional amount on line 22.

                                                                                     People who are under 65 years of age

                                                                                     7a. Out-of-pocket health care allowance per person                             $55.00

                                                                                     7b. Number of people who are under 65                                                2

                                                                                     7c. Subtotal. Multiply line 7a by line 7b.                                    $110.00


                                                                                     People who are 65 years of age or older

                                                                                     7d. Out-of-pocket health care allowance per person                            $114.00

                                                                                     7e. Number of people who are 65 or older                                             0

                                                                                     7f.    Subtotal. Multiply line 7d by line 7e.                                    $0.00




                                                                               Official Form 122C-2                                  Chapter 13 Calculation of Your Disposable Income                                        Page 1
                                                                               Debtor 1
                                                                                       Case:19-04833-ESL13      Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58
                                                                                        VICTOR MANUEL TORRES-SERRANO
                                                                                                                                                                                                                   Desc: Main
                                                                                                                                                                                                                          Case number:
                                                                                                                      Document Page 47 of 52
                                                                                     7g. Total. Add lines 7c and 7f.                                                                                                  7.        $110.00
                                                                                     Local Standards You must use the IRS Local Standards to answer the questions in lines 8-15.

                                                                                     Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for bankruptcy purposes into two
                                                                                     parts:

                                                                                      Housing and utilities - Insurance and operating expenses
                                                                                      Housing and utilities - Mortgage or rent expenses

                                                                                     To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

                                                                                     To find the chart, go online using the link specified in the separate instructions for this form. This chart may also be available at the bankruptcy
                                                                                     clerk's office.

                                                                                8.   Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line
                                                                                     5, fill in the dollar amount listed for your county for insurance and operating expenses.                                        8.        $519.00
                                                                                9.   Housing and utilities - Mortgage or rent expenses:

                                                                                     9a. Using the number of people you entered in line 5, fill in the dollar amount
                                                                                         listed for your county for mortgage or rent expenses.                                           $706.00

                                                                                     9b. Total average monthly payment for all mortgages and other debts secured by
                                                                                         your home.

                                                                                          To calculate the total average monthly payment, add all amounts that are
                                                                                          contractually due to each secured creditor in the 60 months after you file for
                                                                                          bankruptcy. Then divide by 60.

                                                                                                                                       Average monthly
                                                                                                      Name of creditor
                                                                                                                                          payment


                                                                                          Total average monthly payment. Enter here and on line 33a.                                        $0.00


                                                                                     9c. Net mortgage or rent expense.

                                                                                     Subtract line 9b (total average monthly payment) from line 9a (mortgage or rent expense). If this amount is
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                     less than $0, enter $0.                                                                                                          9.        $706.00
                                                                                10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect
                                                                                    and affects the calculation of your monthly expenses, fill in any additional amount you claim.

                                                                                     Explain why:                                                                                                                    10.           $0.00
                                                                                11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

                                                                                          0. Go to line 14.
                                                                                          1. Go to line 12.
                                                                                          2 or more. Go to line 12.

                                                                                12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim
                                                                                    the operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical
                                                                                    area.                                                                                                                            12.        $474.00
                                                                                13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease
                                                                                    expense for each vehicle below. You may not claim the expense if you do not make any loan or lease
                                                                                    payments on the vehicle. In addition, you may not claim the expense for more than two vehicles.




                                                                               Official Form 122C-2                                Chapter 13 Calculation of Your Disposable Income                                                   Page 2
                                                                               Debtor 1
                                                                                       Case:19-04833-ESL13      Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58
                                                                                        VICTOR MANUEL TORRES-SERRANO
                                                                                                                                                                                                         Desc: Main
                                                                                                                                                                                                                Case number:
                                                                                                                      Document Page 48 of 52
                                                                                     Vehicle 1                    N/A

                                                                                     13a. Ownership or leasing costs using IRS Local Standard                                             $0.00

                                                                                     13b. Average monthly payment for all debts secured by Vehicle 1.

                                                                                          Do not include costs for leased vehicles.

                                                                                          To calculate the average monthly payment here and on line 13e, add all
                                                                                          amounts that are contractually due to each secured creditor in the 60 months
                                                                                          after you filed for bankruptcy. Then divide by 60.

                                                                                                                                        Average Monthly
                                                                                           Name of each creditor for Vehicle 1
                                                                                                                                           Payment



                                                                                          Enter the total here and on line 33b.                                                           $0.00

                                                                                     13c. Net Vehicle 1 ownership or lease expense

                                                                                          Subtract line 13b from line 13a. If this amount is less than $0, enter $0.                      $0.00
                                                                                                                                                                                                         13c.           $0.00
                                                                                     Vehicle 2                    N/A

                                                                                     13d. Ownership or leasing costs using IRS Local Standard                                             $0.00

                                                                                     13e. Average monthly payment for all debts secured by Vehicle 2. Do not include
                                                                                          costs for leased vehicles.

                                                                                                                                        Average Monthly
                                                                                           Name of each creditor for Vehicle 2
                                                                                                                                           Payment



                                                                                          Enter the total here and on line 33c                                                            $0.00

                                                                                     13f. Net Vehicle 2 ownership or lease expense
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                          Subtract line 13e from 13d. If this amount is less than $0, enter $0.                           $0.00
                                                                                                                                                                                                          13f.          $0.00
                                                                                14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in
                                                                                    the Public Transportation expense allowance regardless of whether you use public transportation.                      14.           $0.00
                                                                                15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim
                                                                                    that you may also deduct a public transportation expense, you may fill in what you believe is the appropriate
                                                                                    expense, but you may not claim more than the IRS Local Standard for Public Transportation.                            15.           $0.00
                                                                                     Other Necessary Expenses In addition to the expense deductions listed above, you are allowed your monthly expenses for the following IRS
                                                                                     categories.

                                                                                16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income
                                                                                    taxes, self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount
                                                                                    withheld from your pay for these taxes. However, if you expect to receive a tax refund, you must divide the
                                                                                    expected refund by 12 and subtract that number from the total monthly amount that is withheld to pay for taxes.

                                                                                     Do not include real estate, sales, or use taxes.                                                                     16.        $220.00
                                                                                17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement
                                                                                    contributions, union dues, and uniform costs.

                                                                                     Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll
                                                                                     savings.                                                                                                             17.           $0.00
                                                                                18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married
                                                                                    people are filing together, include payments that you make for your spouse's term life insurance. Do not include
                                                                                    premiums for life insurance on your dependents, for a non-filing spouse's life insurance, or for any form of life
                                                                                    insurance other than term.                                                                                            18.           $0.00
                                                                                19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or
                                                                                    administrative agency, such as spousal or child support payments.

                                                                                     Do not include payments on past due obligations for spousal or child support. You will list these obligations in
                                                                                     line 35.                                                                                                             19.        $293.71




                                                                               Official Form 122C-2                                Chapter 13 Calculation of Your Disposable Income                                       Page 3
                                                                               Debtor 1
                                                                                       Case:19-04833-ESL13      Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58
                                                                                        VICTOR MANUEL TORRES-SERRANO
                                                                                                                                                                                                               Desc: Main
                                                                                                                                                                                                                      Case number:
                                                                                                                      Document Page 49 of 52
                                                                                20. Education: The total monthly amount that you pay for education that is either required:

                                                                                           as a condition for your job, or

                                                                                           for your physically or mentally challenged dependent child if no public education is available for similar
                                                                                           services.                                                                                                            20.       $0.00
                                                                                21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and
                                                                                    preschool.

                                                                                     Do not include payments for any elementary or secondary school education.                                                  21.     $100.00
                                                                                22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health
                                                                                    care that is required for the health and welfare of you or your dependents and that is not reimbursed by
                                                                                    insurance or paid by a health savings account. Include only the amount that is more than the total entered in
                                                                                    line 7. Payments for health insurance or health savings accounts should be listed only in line 25.                          22.       $0.00
                                                                                23. Telecommunication services: The total monthly amount that you pay for telecommunication services, such
                                                                                    as pagers, call waiting, caller identification, special long distance , business internet service, or business
                                                                                    cell phone service, to the extent necessary for your health and welfare or that of your dependents or for the
                                                                                    production of income, if it is not reimbursed by your employer.

                                                                                     Do not include payments for basic home telephone, internet and cell phone service. Do not include
                                                                                     self-employment expenses, such as those reported on line 5 of Official Form 122C-1, or any amount you
                                                                                     previously deducted.                                                                                                       23.       $0.00
                                                                                24. Add all of the expenses allowed under the IRS expense allowances.

                                                                                     Add lines 6 through 23.                                                                                                    24.   $3,710.71
                                                                                     Additional Expense Deductions These are additional deductions allowed by the Means Test.
                                                                                     Note: Do not include any expense allowances listed in lines 6-24.

                                                                                25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for
                                                                                    health insurance, disability insurance, and health savings accounts that are reasonably necessary for
                                                                                    yourself, your spouse, or your dependents.

                                                                                     Health Insurance                                             $0.00

                                                                                     Disability Insurance                                         $0.00
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                     Health Savings Account                                       $0.00

                                                                                                                       Total                      $0.00
                                                                                                                                                                                                                25.       $0.00
                                                                                     Do you actually spend the total amount shown on the previous line?

                                                                                           No. How much do you actually spend? $0.00

                                                                                           Yes

                                                                                26. Continued contributions to the care of household or family members. The actual monthly expenses that
                                                                                    you will continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or
                                                                                    disabled member of your household or member of your immediate family who is unable to pay for such
                                                                                    expenses.                                                                                                                   26.       $0.00
                                                                                27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain
                                                                                    the safety of you and your family under the Family Violence Prevention and Services Act or other federal laws
                                                                                    that apply.

                                                                                     By law, the court must keep the nature of these expenses confidential.                                                     27.       $0.00
                                                                                28. Additional home energy costs. Your home energy costs are included in your non-mortgage housing and
                                                                                    utilities allowance on line 8.

                                                                                     If you believe that you have home energy costs that are more than the home energy costs included in the
                                                                                     non-mortgage housing and utilities allowance, then fill in the excess amount of home energy costs.

                                                                                     You must give your case trustee documentation of your actual expenses, and you must show that the
                                                                                     additional amount claimed is reasonable and necessary.                                                                     28.       $0.00
                                                                                29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more
                                                                                    than $170.83* per child) that you pay for your dependent children who are younger than 18 years old to attend
                                                                                    a private or public elementary or secondary school.

                                                                                     You must give your case trustee documentation of your actual expenses, and you must explain why the
                                                                                     amount claimed is reasonable and necessary and not already accounted for in lines 6-23.

                                                                                     * Subject to adjustment on 04/01/2022, and every 3 years after that for cases begun on or after the date of adjustment.    29.       $0.00

                                                                               Official Form 122C-2                                             Chapter 13 Calculation of Your Disposable Income                            Page 4
                                                                               Debtor 1
                                                                                       Case:19-04833-ESL13      Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58
                                                                                        VICTOR MANUEL TORRES-SERRANO
                                                                                                                                                                                                      Desc: Main
                                                                                                                                                                                                             Case number:
                                                                                                                      Document Page 50 of 52
                                                                                30. Additional food and clothing expense. The monthly amount by which your actual food and clothing
                                                                                    expenses are higher than the combined food and clothing allowances in the IRS National Standards. That
                                                                                    amount cannot be more than 5% of the food and clothing allowances in the IRS National Standards.

                                                                                    To find a chart showing the maximum additional allowance, go online using the link specified in the separate
                                                                                    instructions for this form. This chart may also be available at the bankruptcy clerk's office.

                                                                                    You must show that the additional amount claimed is reasonable and necessary.                                      30.       $0.00
                                                                                31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or
                                                                                    financial instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).                        31.       $0.00
                                                                                32. Add all of the additional expense deductions.

                                                                                    Add lines 25 through 31.                                                                                           32.       $0.00
                                                                                    Deductions for Debt Payment

                                                                                33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
                                                                                    loans, and other secured debt, fill in the following information.

                                                                                    To calculate the total average monthly payment, add all amounts that are contractually due to each secured
                                                                                    creditor in the 60 months after you file for bankruptcy. Then divide by 60.

                                                                                                                                                                                     Average
                                                                                                                                                                                  monthly payment

                                                                                                Mortgages on your home

                                                                                     33a.       Copy line 9b here                                                                             $0.00

                                                                                                Loans on your first two vehicles

                                                                                     33b.       Copy line 13b here                                                                            $0.00

                                                                                     33c.       Copy line 13e here                                                                            $0.00


                                                                                                                                                              Does payment
                                                                                                 Name of each creditor           Identify property that
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                                                                                             include taxes or
                                                                                                 for other secured debt            secures the debt
                                                                                                                                                                insurance?

                                                                                     33d.

                                                                                    Total average monthly payment. Add lines 33a through 33d.                                                          33.       $0.00
                                                                                34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle, or other
                                                                                    property necessary for your support or the support of your dependents?

                                                                                          No. Go to line 35.

                                                                                          Yes. State any amount that you must pay to a creditor, in addition to the payments listed in line 33, to
                                                                                          keep possession of your property (called the cure amount).

                                                                                                                          Identify property that secures        Total cure
                                                                                          Name of the creditor
                                                                                                                                     the debt                    amount

                                                                                     (None)

                                                                                     Total                                                                              $0.00

                                                                                    Divide the total by 60 and enter the result here.                                                                  34.       $0.00
                                                                                35. Do you owe any priority claims -- such as a priority tax, child support, or alimony -- that are past due
                                                                                    as of the filing date of your bankruptcy case? 11 U.S.C. § 507.

                                                                                          No. Go to line 36.

                                                                                          Yes. Fill in the total amount of all of these priority claims. Do not include current or ongoing priority
                                                                                          claims, such as those you listed in line 19.

                                                                                          Total amount of all past-due priority claims $4,179.00 ÷ 60 =                                                35.      $69.65
                                                                                36. Projected monthly Chapter 13 plan payment. Fill in the following information.




                                                                               Official Form 122C-2                                 Chapter 13 Calculation of Your Disposable Income                               Page 5
                                                                               Debtor 1
                                                                                          Case:19-04833-ESL13      Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58
                                                                                           VICTOR MANUEL TORRES-SERRANO
                                                                                                                                                                                                              Desc: Main
                                                                                                                                                                                                                     Case number:
                                                                                                                         Document Page 51 of 52
                                                                                     Projected monthly plan payment                                                                     $0.00

                                                                                     Current multiplier for your district as stated on the list issued by the                           8.30%
                                                                                     Administrative Office of the United States Courts (for districts in Alabama and
                                                                                     North Carolina) or by the Executive Office for United States Trustees (for all other
                                                                                     districts).

                                                                                     To find a list of district multipliers that includes your district, go online using the
                                                                                     link specified in the separate instructions for this form. This list may also be
                                                                                     available at the bankruptcy clerk's office.


                                                                                     Average monthly administrative expense                                                                                     36.           $0.00
                                                                                37. Add all of the deductions for debt payment.

                                                                                     Add lines 33 through 36.                                                                                                   37.          $69.65
                                                                                     Total Deductions from Income

                                                                                38. Add all of the allowed deductions.

                                                                                     Copy line 24, All of the expenses allowed under IRS                                 $3,710.71
                                                                                     expense allowances

                                                                                     Copy line 32, All of the additional expense deductions                                     $0.00

                                                                                     Copy line 37, All of the deductions for debt payment                                      $69.65

                                                                                     Total deductions                                                                                                           38.      $3,780.36
                                                                                Part 2:         Determine Your Disposable Income Under 11 U.S.C. § 1325(b)(2)

                                                                                39. Copy your total current monthly income from line 14 of Form 122C-1, Chapter 13 Statement of Your
                                                                                    Current Monthly Income and Calculation of Commitment Period.                                                                39.      $2,609.75
                                                                                40. Fill in any reasonably necessary income you receive for support for dependent
                                                                                    children. The monthly average of any child support payments, foster care payments, or
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                                    disability payments for a dependent child, reported in Part I of Form 22C-1, that you
                                                                                    received in accordance with applicable nonbankruptcy law to the extent reasonably
                                                                                    necessary to be expended for such child.                                                                    40.        $0.00

                                                                                41. Fill in all qualified retirement deductions. The monthly total of all amounts that your
                                                                                    employer withheld from wages as contributions for qualified retirement plans, as specified
                                                                                    in 11 U.S.C. § 541(b)(7) plus all required repayments of loans from retirement plans, as
                                                                                    specified in 11 U.S.C. § 362(b)(19).                                                                        41.        $0.00

                                                                                42. Total of all deductions allowed under 11 U.S.C. § 707(b)(2)(A). Copy line 38 here.                          42.    $3,780.36

                                                                                43. Deduction for special circumstances. If special circumstances justify additional expenses and you have no
                                                                                    reasonable alternative, describe the special circumstances and their expenses. You must give your case
                                                                                    trustee a detailed explanation of the special circumstances and documentation for the expenses.

                                                                                                                                                                       Amount of
                                                                                                      Describe the special circumstances
                                                                                                                                                                        expense

                                                                                     (None)

                                                                                                                                                        Total:                  $0.00


                                                                                                                                                                                                43.        $0.00

                                                                                44. Total adjustments. Add lines 40 through 43.                                                                 44.    $3,780.36

                                                                                45. Calculate your monthly disposable income under § 1325(b)(2). Subtract line 44 from line 39.                                 45.    ($1,170.61)
                                                                                Part 3:         Change in Income or Expenses

                                                                                46. Change in income or expenses. If the income in Form 122C-1 or the expenses you reported in this form have changed or are virtually certain to
                                                                                    change after the date you filed your bankruptcy petition and during the time your case will be open, fill in the information below. For example, if
                                                                                    the wages reported increased after you filed your petition, check 122C-1 in the first column, enter line 2 in the second column, explain why the
                                                                                    wages increased, fill in when the increase occurred, and fill in the amount of the increase.




                                                                               Official Form 122C-2                                  Chapter 13 Calculation of Your Disposable Income                                            Page 6
                                                                               Debtor 1
                                                                                          Case:19-04833-ESL13      Doc#:1 Filed:08/23/19 Entered:08/23/19 18:15:58
                                                                                           VICTOR MANUEL TORRES-SERRANO
                                                                                                                                                                                                               Desc: Main
                                                                                                                                                                                                                      Case number:
                                                                                                                         Document Page 52 of 52
                                                                                                                                                                                         Increase or          Amount of
                                                                                            Form             Line                Reason for change                Date of change
                                                                                                                                                                                          decrease?            change

                                                                                          122C-1                                                                                          Increase
                                                                                          122C-2                                                                                          Decrease

                                                                                Part 4:        Sign Below



                                                                                     By signing here, under penalty of perjury you declare that the information on this statement and in any attachments is true and correct.

                                                                                    /s/ VICTOR MANUEL TORRES-SERRANO                                                                           08/23/2019
                                                                                    Signature of Debtor 1                                                                                      Date MM/DD/YYYY
BkAssist® Software Copyright© 2010-2017 by Walter Oney. All rights reserved.




                                                                               Official Form 122C-2                               Chapter 13 Calculation of Your Disposable Income                                              Page 7
